Case 1:18-cv-12618-PBS Document 1-1 Filed 12/20/18 Page 1 of 70




                 EXHIBIT 1
         Case 1:18-cv-12618-PBS Document 1-1 Filed 12/20/18 Page 2 of 70




                        COMMONWEALTH OF MASSACHUSETTS

SUFFOLK, ss.                                         SUPERIOR COURT DEPARTMENT
                                                   • BUSinESS L¥Pl8A:'HQW SESSION _,
                                                     DOCKET NO. ''~Lfc.vo~c;.,,

                                     )
JONATHAN MULLANE,                    )
                                     )
        Plain tift                   )
v.                                   )
                                     )
FEDERICO A. MORENO and               )
BREAKING MEDIA, INC.,                )
                                     )
        Defendants.                  )



             VEIDWlliDCOMPLUNTANDDEMANDFORT~BYW!Y



        COMES NOW Plaintiff Jonathan Mullane (hereinafter, "Plaintiff" or "Mullane"), and
brings this action for declaratory and equitable relief, together with monetary damages, against
Defendants Federico A. Moreno (hereinafter, "Defendant Moreno" or "Judge Moreno") and
Breaking Media, Inc. (hereinafter, "Defendant Breaking Media" or "Breaking Media").
        The instant action before this Honorable Court pertains to the unlawful ultra vires
interference ofDefendant Moreno in connection with two (2) separate Massachusetts contracts:
     (i) an employment agreement between Plaintiff and the United States Attorney's
        Office (hereinafter, "USAO"); and
     (ii) a separate employment agreement between Plaintiff and the United States
        Securities and Exchange Commission (hereinafter, "SEC ").
As further explained herein, Defendant Breaking Media intentionally published and republished
certain factually false and defamatory allegations of criminal conduct, including, inter alia,
defamatory representations made by Defendant Moreno. Defendant Breaking Media further made
other factually false representations regarding Plaintiff, many of which were even contradicted by
the public record. As a direct and foreseeable result of the wrongful acts and omissions of
     Case 1:18-cv-12618-PBS Document 1-1 Filed 12/20/18 Page 3 of 70




Defendants herein, the defamatory representations were thereupon republished within this
Commonwealth, thereby causing Plaintiff further irreparable harm.
       In support hereof, Plaintiff states and avers as follows:


                                            PARTIES


1.     Plaintiff Jonathan Mullane is a natural person and citizen of the Commonwealth of
       Massachusetts, and resides in Somerville, Middlesex County, Massachusetts.
2.     Defendant Federico A. Moreno is a natural person and citizen of the State ofFlorida.
3.     Defendant Breaking Media, Inc. is a corporation duly organized and existing under the laws
       of the State ofDelaware, with its principal place ofbusiness at 611 Broadway, Suite 907D,
       New York City, NY 10012.


                                JURISDICTION AND VENUE


4.     This Court has original subject matter jurisdiction pursuant to Mass. Gen. Laws ch. 212 §
       3.
5.     This Court has in personam jurisdiction pursuant to Mass. Gen. Laws ch. 223A § 3, and
       because the exercise of jurisdiction by this Court comports with constitutional due process.
       The subject Massachusetts contracts were entered into by Plaintiff, a citizen of
       Massachusetts, while physically present in the Commonwealth. Inter alia, the unlawful acts
       and omissions of Defendants foreseeably caused the republication of the defamatory
       representations within the Commonwealth.        See,~'      Murphy v. Bos. Herald, Inc., 449
       Mass. 42, 65 (2007).
6.     The Business Litigation Session is proper pursuant to Superior Court Administrative
       Directive 17-1, as the causes of action herein involve employment agreements and
       violations involving business relationships.




                                                  2
      Case 1:18-cv-12618-PBS Document 1-1 Filed 12/20/18 Page 4 of 70




                                     MATERIAL FACTS


7.    In or around July 2018, while present in Massachusetts, Plaintiff entered into a contractual
      employment agreement with the USAO. To wit, the USAO solicited certain services by
      Plaintiff, whereby Plaintiff agreed to work as a law clerk intern in the Miami, Florida office
      ofthe USAO.
8.    In or around December 2018, while present in Massachusetts, Plaintiff entered into a
      second, and entirely separate, contractual employment agreement with the SEC.
      Specifically, the SEC solicited certain services by Plaintiff, whereby Plaintiff agreed to work
      as a law clerk intern in the Miami, Florida office of the SEC.
9.    In or around April 2018, Defendant Moreno, a judge in the employ of the United States
      District Court for the Southern District of Florida, acted ultra Pires, outside the scope of
      his professional authority, and beyond the purview of his judicial duties by willfully and
      knowingly interfering with Plaintiff's employment agreements with the USAO and SEC.
10.   At the time in question, Plaintiff was an employee of the USAO.
11.   Defendant Moreno, who was not Plaintiff's employer, informed Plaintiff in April 2018 of
      Defendant Moreno's intention to directly interfere with the employment practices of the
      executive branch of the federal government, to wit, the United States Department of
      Justice and USAO, and informed Plaintiff of his intention to directly cause the USAO to
      unlawfully sever its employment agreement with Plaintiff.
12.   Acting ultra Pires) Defendant Moreno unlawfully abused his authority and privileges as a
      federal judge in order to willfully and knowingly interfere with the Massachusetts contracts
      and the employment practices of the executive branch of the United States government.
13.   Defendant Moreno enjoyed a personal relationship with acting U.S. Attorney Benjamin G.
      Greenberg (hereinafter, "Attorney Greenberg").
14.   During a personal telephone call with Attorney Greenberg in or around April 2018,
      Defendant Moreno knowingly interfered with the aforesaid USAO employment contract
      by maliciously and falsely accusing Plaintiff of criminal conduct.




                                                3
      Case 1:18-cv-12618-PBS Document 1-1 Filed 12/20/18 Page 5 of 70




15.    Defendant Moreno knew, or was reckless in not knowing, that the aforesaid allegations
       made by him against Plaintiff were factually false.
16.    By accusing Plaintiff of criminal conduct, Defendant Moreno willfully and knowingly
       caused the USAO to sever its employment agreement with Plaintiff.
17.    Defendant Moreno acted with "actual malice" and spite in his interference with the
       Massachusetts contracts, and unquestionably intended to cause Plaintiff harm.
18.   Indeed, Defendant Moreno was fully cognizant of the fact that, as an Article III judge
       limited in his authority under the separation of powers doctrine, inter alia, Defendant
      Moreno was not authorized to compel and order the USAO-an agency which is part of
      the executive branch, as opposed to the judiciary-to terminate its contractual relationship
       with Plaintiff.
19.    Unfortunately for Plaintiff, Defendant Moreno's efforts were successful. As a direct result
       of Defendant Moreno's intentional interference with the aforesaid Massachusetts
      contractual agreement, the USAO thereupon breached the said agreement with Plaintiff.
      Plaintiff was subsequently terminated from his employment at the USAO.
20.   By interfering with the aforesaid employment contract, Defendant Moreno acted with an
      improper motive and intended to directly harm Plaintiff.
21.   Defendant Moreno knew, or was willful in not knowing, that his false representations to
      Attorney Greenberg and the USAO were not privileged.
22.   Defendant Moreno knew, or was willful in not knowing, that the aforesaid allegation of
      criminal conduct would also harm Plaintiff's employment at the SEC.
23.   Defendant Moreno harbored significant animosity and ill will toward Plaintiff, as proven by
      the April 2018 hearing transcript. [EXHIBIT A].
24.   During the subject April2018 personal telephone call with Attorney Greenberg, Defendant
      Moreno engaged in wrongful means by intentionally or recklessly defaming and slandering
      Plaintiff.
25.   More specifically, Defendant Moreno improperly stated as irrefutable fact that Plaintiff
      had engaged in criminal conduct.




                                                 4
       Case 1:18-cv-12618-PBS Document 1-1 Filed 12/20/18 Page 6 of 70




26.   Indeed, at no time relevant hereto has Defendant Moreno retracted the false
      representations made regarding Plaintiff-notwithstanding the fact that no criminal
      charges have ever been filed against Plaintiff.
27.   Indeed, Defendant Moreno's accusations against Plaintiff during the personal April 2018
      telephone call were so farfetched, illogical, and unsupported by the facts that not once has
      Plaintiff even been questioned by the USAO, the Federal Bureau oflnvestigation ("FBI"),
      or by any other law enforcement agency in connection therewith.
28.   During the subject April 2018 telephone call, Defendant Moreno knowingly slandered
      Plaintiff by erroneously and maliciously stating to Attorney Greenberg that Plaintiff had
      violated 18 U.S.C. § 912, a criminal offense punishable by three (3) years in federal prison.
29.   Inter alia, Defendant Moreno bizarrely claimed that Plaintiff unlawfully "pretended" to
      have been sent on behalf of the United States government to "deceptively" obtain copies
      of the record from Defendant Moreno's clerk in Plaintiff's personal $1,600 credit card
      dispute.
30.   Indeed, as this Honorable Court is aware, one need not be a federal employee in order to
      obtain mere photocopies of a public, unsealed civil credit card dispute.
31.   Arguendo, while Defendant Moreno may have been authorized to ask the USAO, in "good
      faith," to conduct a criminal investigation of any suspected criminal conduct, as may be
      permitted within the purview of his official duties, here, Defendant Moreno unlawfully
      acted ultra vires through personal communications by alleging criminal conduct by Plaintiff
      as an irrefutable "fact" to Attorney Greenberg, Plaintiff's employer.
32.   At all times relevant hereto, Defendant Moreno was fully aware that Plaintiff was in the
      employ of Attorney Greenberg and the USAO.
33.   Defendant Moreno knew, or was willful in not knowing, that Plaintiff was presumed
      innocent of all criminal charges as a matter oflaw.
34.   In point offact, even to this day, Plaintiff has never been charged with violating 18 U.S.C.
      § 912-or any other crime-by the USAO or any other law enforcement agency in
      connection herewith.




                                                5
      Case 1:18-cv-12618-PBS Document 1-1 Filed 12/20/18 Page 7 of 70




35.    Defendant Moreno's accusations against Plaintiff were stated as unquestionable,
       irrefutable "facts"-when in reality, Plaintiff was entitled to a presumption of innocence
       under the Due Process clause of the United States Constitution, inter alia.
36.    Accordingly, the ultra vires means by which Defendant Moreno interfered with the subject
       contracts during a personal telephone call were unlawful, as they entailed slander per se and
       an unfair denial ofPlaintiff's constitutional right to a presumption of innocence.
37.    Defendant Moreno improperly "called in a favor" with Attorney Greenberg during the
       aforesaid personal telephone call in order to interfere with the subject Massachusetts
       contracts. Indeed, the U.S. District Court for the Southern District of Florida, of which
       Defendant Moreno was formerly the chief judge, had appointed Attorney Greenberg to his
       position as acting U.S. Attorney.
38.    Defendant Moreno's actions were discriminatory, as they sought to prevent Plaintiff from
       exercising his right to petition the judiciary for redress, as guaranteed under the First
       Amendment of the United States Constitution.
39.    Instead of questioning Plaintiff in chambers, Defendant Moreno ordered Plaintiff to appear
       in his courtroom for a "miscellaneous hearing" -without having legal counsel present-
       on or about April10, 2018.
40.    As further proof of Defendant Moreno's ill will and intent to cause Plaintiff harm, during
       the aforesaid hearing, Defendant Moreno abused his power and authority as a federal judge
       in order to reiterate in open court all of the defamatory representations he had previously
       made regarding Plaintiff during his personal telephone call with Attorney Greenberg.
41.    As further proof of Defendant Moreno's ill will and intent to cause Plaintiff harm,
       Defendant Moreno himself called Plaintiff on his personal mobile phone on or about April
       9, 2018. In his recorded voice message, Defendant Moreno-fully apprised of the fact that
       Plaintiff was unrepresented by legal counsel-unethically engaged in deception by
       instructing Plaintiff to appear in his courtroom the following morning.
42.    Acting ultra vires) Defendant Moreno falsely and deceptively informed Plaintiff that the
       scheduled hearing pertained to the civil $1,600 credit card dispute.
43.    Defendant Moreno had actual knowledge ofthe fact that, in reality, the scheduled hearing
       pertained to a criminal matter.


                                                6
       Case 1:18-cv-12618-PBS Document 1-1 Filed 12/20/18 Page 8 of 70




44.   Defendant Moreno knew, or was willful in not knowing, that Plaintiff should have been
      informed of:
      (i)     the criminal nature of the hearing; and
      (ii)   Plaintiff's constitutional right to have legal counsel present.
45.   Defendant Moreno knew, or was willful in not knowing, that any accusations against
      Plaintiff made in open court would be transcribed by the court reporter and would become
      publicly available.
46.   Defendant Moreno-a leading candidate for the United States Supreme Court at the time
      in question-knew, or was reckless in not knowing, of the High Court's well-known
      holding in Miranda v. Arizona, 384 U.S. 436 (1966) pertaining to such criminal
      interrogations wherein persons such as Plaintiff are not "free to leave" and are deprived of
      their "freedom of action. "
47.   The Miranda Court held, in pertinent part:


             "The U.S. Canst. amend. V privilege against self-incrimination is available
             outside of criminal court proceedings and serves to protect persons in all
             settings in which their freedom of action is curtailed in any significant
             way from being compelled to incriminate themselves. Without proper
             safeguards, the process of in-custody interrogation of persons suspected or
             accused of crime contains inherently compelling pressures which work to
             undermine the individual's will to resist and to compel him to speak where
             he would not otherwise do so freely. In order to combat these pressures
             and to permit a full opportunity to exercise the privilege against self-
             incrimination, the accused must be adequately and effectively apprised
             of his rights and the exercise of those rights must be fully honored. "
             (Emphasis supplied) at 467.



48.   Defendant Moreno intentionally or recklessly disregarded Plaintiff's constitutional rights,
      in violation of the Court's holding in Miranda, supra.
49.   Plaintiff was not free to leave during the subject April10, 2018 hearing.
50.   At no time relevant hereto did Defendant Moreno inform Plaintiff of his rights under
      Miranda; this inciudes, without limitation, Plaintiff's right to be represented by an
      attorney.


                                                7
      Case 1:18-cv-12618-PBS Document 1-1 Filed 12/20/18 Page 9 of 70




51.    Defendant Moreno, s manifest disregard for Plaintiff's rights under Miranda further proves
       Defendant Moreno's ill-will and actual malice vis-a-vis Plaintiff.
52.    Defendant Moreno's representations-both before and during the subject AprillO, 2018
       hearing-are not protected by "absolute immunity" because they did not pertain to the
       civil $1,600 credit card dispute.
53.    Subsequent to the foregoing events, on or about April 30, 2018, through its online
       publication "Above the Law," Defendant Breaking Media published an article entitled as
       follows:


                  "JUDGE DETONATES PROSE LAW STUDENT SO HARD I
                          NOW MUST DEFEND A DUMB KID"


54.    Inter alia) the aforesaid article discussed Judge Moreno's accusations against Plaintiff.
       [EXIDBIT B].
55.    The April 30 article regarding Plaintiff, a "private person," was in no way a matter of
       "public concern."
56.    Arguendo, while Defendant Moreno's behavior may have been a matter of "public
       concern" given that, at the time in question, Defendant Moreno was a leading candidate to
       become the next associate justice of the United States Supreme Court, Plaintiff, a student
       and intern, was in no way a person of "public concern. m
57.    In no way was Defendant Breaking Media entitled to make a national publication
       maliciously defaming and attacking Plaintiff, a student and "private person."
58.    Defendant Breaking Media's article constituted an ad hominem attack against Plaintiff-a
       student-by pejoratively referring to him as an "entitled ponce," "unethical," and a
       "dumb kid," inter alz'a. [EXHIBIT B].



1
  " [ • • • ] [A] private individual is not automatically transformed into a public figure just by

becoming involved in or associated with a matter that attracts public attention. It is speech on
matters of pubiic concern that is at the heart of the First Amendment's protection. In contrast,
speech on matters of purely private concern is of less First Amendment concern." Bowman v.
Heller, 420 Mass. 517,525 (1995).


                                                8
      Case 1:18-cv-12618-PBS Document 1-1 Filed 12/20/18 Page 10 of 70




59.   The .plain language of the April 30 article immediately demonstrates, to any reasonable
      reader, the spurious nature of the deceptive title that the said article was written to
      "defend" Plaintiff.
60.   As proven by the derogatory and abusive language contained in the aforesaid article,
      Defendant Breaking Media acted with malice and ill will vis-a-vis Plaintiff.
61.   As proven by the abusive language contained in the aforesaid article, Defendant Breaking
      Media knew, or was willful in not knowing, that its defamatory representations would
      directly cause Plaintiff to lose current and future employment given the accusations of
      criminal conduct.
62.   The subject article published by a "chief editor" of Defendant Breaking Media, Elie
      Mystal, Esq. (hereinafter, "Mystal"), included numerous material representations which
      were factually false.
63.   Under the doctrine of respondeat superior, inter alia, Defendant Breaking Media is fully
      liable for the actions ofMystal, its employee and "chief editor."
64.   By way of example only, at p. 2 'If 1, Defendant Breaking Media stated, in pertinent part:


             "He [i.e., Plaintiff] was trying to file a petition of mandamus-which
              basically asks an appellate court to order Judge Moreno to work on his case
              faster. That's pretty rude."


65.   The foregoing material representation is factually false.
66.   Quite shockingly, Mystal, an attorney who purports to be a graduate of Harvard Law
      School, does not appear to be familiar with Rule SS(a) of the Federal Rules of Civil
      Procedure.
67.   For the Court's reference, the said Rule 55(a) expressly provides as follows:


             "(a) Entering a Default. When a party against whom a judgment for
             affirmative relief is sought has failed to plead or otherwise defend, and that
             failure is shown by affidavit or otherwise, the clerk must enter the party's
             default."




                                                9
      Case 1:18-cv-12618-PBS Document 1-1 Filed 12/20/18 Page 11 of 70




68.    In the subject $1,600 civil credit card dispute, as unambiguously stated in the publicly
       available docket sheet, Plaintiff was attempting to have the Clerk of Court make an "entry
       of default"- not Defendant Moreno.
69.    While Plaintiff certainly considered requesting relief from the 11th Circuit Court of Appeals
       regarding the two (2) separate refusals of the Clerk of Court to make an "entry of default"
       in violation of Rule 55( a), at no time did Plaintiff request any "writ of mandamus" against
       Defendant Moreno in any court.
70.    At no time relevant hereto did Plaintiff demand that "Judge Moreno work on his case
       faster[.]"
71.    As a graduate of Harvard Law School, Mystal knew, or was reckless in not knowing, that
       the foregoing assertion was patently false. Arguendo, even if Mystal 's rudimentary
       understanding of the rules of procedure was lacking, a cursory examination of the docket
       sheet in the aforesaid case would have demonstrated to any reasonable person that the
       foregoing representation was factually incorrect. [EXHIBIT C].
72.    By way of example only, at p. 2 <j[ 8, Defendant Breaking Media further stated, in pertinent
       part:


               "Then, to gain entry into [Defendant Moreno's] chambers, [Plaintiff]
               dropped his USAO cred, even though he was just an intern, and even though
               he was there for reasons that had nothing to do with his internship."


73.    The foregoing representation-which is stated as an "irrefutable" fact, as opposed to an
       allegation or opinion- is patently false, and constitutes libel per seas it entails an accusation
       of criminal conduct by Plaintiff.
74.    As explained hereinabove, Plaintiff merely sought to obtain coptes of the record.
       Accordingly, there can be no logical reason why Plaintiff-or any reasonable person, for
       that matter-would feel the need to commit a criminal offense in order to obtain said
       copies, which are a matter of public record.
75.    Pursuant to 18 U .S.C. § 912, " [w]hoever falsely assumes or pretends to be an officer or
       emolovee acting under the authority of the United States or any other department, agency
       or officer thereof, and acts as such, or in such pretended character demands or obtains any



                                                 10
       Case 1:18-cv-12618-PBS Document 1-1 Filed 12/20/18 Page 12 of 70




       money, paper, document, or thing of value, shall be find under this title or imprisoned not
       more than three years, or both.,
76.    As an attorney and graduate of Harvard Law School, Mystal had actual or constructive
       knowledge of the aforesaid criminal statute.
77.    Because Mystal had actual or constructive knowledge of the law, Mystal's acts and
       omissions were willful or reckless.
78.   By way of example only, at p. 2 <jf 8, Defendant Breaking Media further stated, in pertinent
      part:


               "Jon Mullane [i.e., Plaintiff herein] is a little brat who with a USAO
               internship who had an ex-parte conversation in judge's chambers while
               trying to file a motion arguing that the judge was lazily ignoring his pro se
               complaint.,


79.   Here, not only does the foregoing demonstrate the ill-will and actual malice of Defendant
      Breaking Media vis-a-vis Plaintiff, the material representation is factually false.
80.   As explained hereinabove, and as clearly stated in the publicly-available docket sheet, at no
      time relevant hereto did Plaintiff file any motion whatsoever "arguing that the judge was
      lazily ignoring his pro se complaint.,
81.   As reflected in the publicly available docket sheet, Plaintiff never filed any such motion.
82.   By way of example only, at p. 2 <jf 1, Defendant Breaking Media further stated, in pertinent
      ·part:


               "He didn't know where to file the petition, and ended up asking the judge's
               career clerk, in the judge's chambers, ex-parte, what to do about it. That's
               pretty dumb.,



83.   In reality, Plaintiff correctly requested copies of the record in the correct place.
84.   At no time relevant hereto was Plaintiff filing any "petition, whatsoever.
85.   Arguendo, had Plaintiff truly wished to file a petition for a writ of mandamus, he would have
      filed in in the 11th Circuit Court of Appeals-not in any office of a district court.



                                                11
      Case 1:18-cv-12618-PBS Document 1-1 Filed 12/20/18 Page 13 of 70




86.    As an attorney and graduate of Harvard Law School, Mystal knew, or was reckless in not
       knowing, the requirements of the Federal Rules of Appellate Procedure, together with the
       simple fact that a petition for a writ of mandamus must be filed in the Circuit Court of
       Appeals, and not in the district court.
87.    As Mystal and Defendant Breaking Media had access to all hearing transcripts and the
       docket sheet, Defendant Breaking Media knew, or was reckless in not knowing, that
       Plaintiff was not looking to file any "writ of mandamus" in the district court.
88.    In addition to the foregoing, Plaintiff correctly went to the Clerk of Court's Office to
       request copies of the record.
89.    Defendant Breaking Media's complete and utter disregard for the truthfulness and
       accuracy of the subject publication is rank unconscionable.
90.    Indeed, any reasonable person would find the inappropriate language used in the subject
       Breaking Media article outrageous and offensive.
91.    The language used clearly demonstrates the actual malice, ill-will, and malevolent intent of
       Defendant Breaking Media vis-a-vis Plaintiff.
92.    By way of example, this language includes, without limitation, the following words
       Defendant Breaking Media wrote in the subject article describing Plaintiff:


       (i)     "Dumb"
       (ii)    a "little brat"
       (iii)   "unethical"
       (iv)    an "idiot"
       (v)     "entitled ponce"


93.    By referring to Plaintiff using the above-mentioned pejorative and discriminatory term for
       an "effeminate man," Defendant Breaking Media unlawfully discriminated against
       Plaintiff on the basis of sexual orientation, in violation of Massachusetts law. 2



2
 The Supreme Judicial Court has consistently held that harassing speech or conduct does not
qualify as "protected speech." See,~' Commonwealth v. Welch, 444 Mass. 80 (2005).


                                                 12
       Case 1:18-cv-12618-PBS Document 1-1 Filed 12/20/18 Page 14 of 70




94.    As a directly foreseeable consequence of Defendants' false accusations of criminal conduct
       against Plaintiff, many of which were initially made during the aforesaid April2018 personal
       telephone call by Defendant Moreno, together with the subsequent publication thereofby
       Defendant Breaking Media, the SEC foreseeably breached the subject contract on May 3,
       2018. [EXHIBIT D].
95.    Attorney Lisa Roberts, Esq. (hereinafter, "Attorney Roberts") of the SEC informed the
       University of Miami School of Law that the singular reason for the SEC's unilateral breach
       of its employment agreement with Plaintiff was the above-mentioned allegation of criminal
       conduct.
96.    Defendants knew, or were willful in not knowing, that their interference would foreseeably
       cause the SEC to unilaterally breach the subject employment agreement with Plaintiff.
97.    Plaintiff incurred significant harm from Defendants' unethical and improper conduct as
       described herein.
98.    Inter alia) Plaintiff suffered quantifiable economic damages due to the loss of work
       experience at both the USAO and SEC, which naturally would have provided Plaintiff with
       excellent employment prospects.
99.    As a result of Defendants' egregious and unethical conduct, Plaintiff can no longer obtain
       positive work references from either the USAO or the SEC. As a result, Plaintiff's loss of
       future earnings over the course of his lifetime is substantial.
100.   Plaintiff cannot secure legal employment in a position for which he is qualified as a direct
       result of his loss of personal and professional reputation.
101.   As a foreseeable consequence ofDefendants' acts and omissions, Plaintiffhas been forced
       to abandon his career goals of practicing law in the federal government, together with his
       dream of one day practicing in the field of international litigation.
102.   As a foreseeable consequence of Defendants' acts and omissions, the defamatory
       statements were foreseeably re-published within this Commonwealth and relied on by third
       parties in Massachusetts. [See, ~' EXHIBIT E].
103.   Given the foreseeable difficulties for Plaintiff to become a member of the Florida Bar,
       Plaintiff was forced to abandon his application thereto as a direct result of Defendants'
       intentional interference with the subject contracts.


                                                 13
       Case 1:18-cv-12618-PBS Document 1-1 Filed 12/20/18 Page 15 of 70




104.     As a result of Defendants' wrongdoing, Plaintiff foreseeably withdrew from the University
         of Miami School ofLaw.
105.     In addition to the substantial harm to Plaintiff's legal career, Plaintiff has foreseeably
         suffered from depression, severe anxiety, and thoughts of suicide.


                                              COUNT I
                                              Libel per se
                                  (against Defendant Breaking Media)

106.     Plaintiff restates andre-avers all of the foregoing paragraphs, and hereby incorporates them
         as if fully restated herein.
107.     At all times relevant hereto, Plaintiff was, and remains, a "private person."
108.     At all times relevant hereto, Plaintiff acted individually, and not on behalf of the United
        States or its agencies.
109.    Plaintiff has not actively sought any publicity, public note, or prominence outside of
         implementing his own business affairs in private transactions.
110.    Plaintiff is not a "public figure" or official within the meaning of New York Times v.
        Sullivan, 376 U.S. 254 (1964) and its progeny.
111.    Defendant Breaking Media intentionally published to the general public the subject April
        30, 2018 article in writing.

112.    The subject article directly pertained to Plaintiff, as expressly stated in its defamatory title.
113.    The subject article was defamatory.
114.    The subject article contained numerous false representations of "fact."
115.    Defendant Breaking Media acted with "actual malice" within the meaning of New York
        Times, supra, because it knew, or was reckless in not knowing, that its material
        representations in the subject article pertaining to Plaintiff were false.
116.    Inter alia, a cursory review of the available public records immediately reveals the falsity of
        Defendant Breaking Media's misrepresentations.




                                                   14
        Case 1:18-cv-12618-PBS Document 1-1 Filed 12/20/18 Page 16 of 70




117.    Defendant Breaking Media acted with ((actual malice" within the meaning of Mass. Gen.
        Laws ch. 231 § 92, which is defined as ((ill will" or ((malevolent intent. " 3
118.    In the subject Breaking Media article, the abusive and derogatory language used to describe
        Plaintiff, e.g., ((entitled ponce," ((dumb," ((brat," etc., cannot possibly be construed to be
        anything but malevolent.
119.    Defendant Breaking Media knew, or was reckless in not knowing, of the harm its
        defamatory representations would cause Plaintiff. This includes, without limitation, the
        severe harm to Plaintiff's reputation, business opportunities, employment opportunities,
        social relationships, and Plaintiff's career.
120.    Defendant Breaking Media's written representations constitute libel per se. Inter alia,
        Defendant Breaking Media accused Plaintiff of having violated 18 U.S.C. § 912, a criminal
        offense punishable by three (3) years in federal prison.
121.    Defendant Breaking Media's unlawful acts and omissions were the proximate cause of all
        of the foreseeable harm incurred by Plaintiff.


                                                COUNTll
                                              Slander per se
                                       (against Defendant Moreno)

122.    Plaintiff restates andre-avers all of the foregoing paragraphs, and hereby incorporates them
        as if fully restated herein.
123.    In or around April 2018, Defendant Moreno engaged in a personal telephone call with
        Attorney Greenberg, Plaintiff's employer.
124.    During the subject telephone call, Defendant Moreno stated, as irrefutable ((fact," that
        Plaintiff had violated 18 U.S.C. § 912, a criminal offense punishable by three (3) years in
        federal prison.
125.    Because the subject slander entails accusation of criminal conduct,' the slander is ((per se"
        and Plaintiff's damages are presumed as a matter oflaw.




3
    See,~'   Noonan v. Staples, Inc., 556 F.3d 20 (1st Cir. 2009).


                                                  15
       Case 1:18-cv-12618-PBS Document 1-1 Filed 12/20/18 Page 17 of 70




126.    Defendant Moreno's representations were not protected by "absolute privilege,'' as they
        were made ultra vires. 4
127.     Defendant Moreno's representation was not protected by "qualified privilege,, as
        Defendant Moreno acted with "actual malice, within the meaning of New York Times v.
         Sullivan, 376 U.S. 254 (1964) and its progeny.
128.    Defendant Moreno knew, or was reckless in not knowing, that the aforesaid defamatory
         accusation of criminal conduct was false.
129.    Inter alia, Defendant Moreno knew, or was reckless in not knowing, that Plaintiff did not
        need to "pretend" to be sent by the USAO merely in order to obtain copies of the publicly-
        available record.
130.    Inter alia, Defendant Moreno knew, or was reckless in not knowing, that Plaintiff's motion
        for an "entry of default" under Rule 55(a) pertained to the Clerk of Court, and not to
        Defendant Moreno himself.
131.    Defendant Moreno acted with "actual malice" within the meaning ofMass. Gen. Laws ch.
         231 § 92, which is defined as "ill will, or "malevolent intent., The "ill will, ofDefendant
        Moreno is abundantly clear from the April10, 2018 hearing transcript. [EXHIBIT A].
132.    The defamatory statements were "published, by Defendant Moreno to Attorney
        Greenberg, a third party.
133.    Defendant Moreno knew, or was reckless in not knowing, of the harm his defamatory
        representations would cause Plaintiff. This includes, without limitation, the severe harm to
        Plaintiff's reputation, business opportunities, employment opportunities,             social
        relationships, and Plaintiff's career.
134.    Defendant Moreno's unlawful acts and omissions were the proximate cause of all of the
        foreseeable harm incurred by Plaintiff.


                                          COUNT ill
                        Tortious Interference with Contractual Relations
                       (against Defendants Moreno and Breaking Media)


4
 See, Buckley v. Fitzsimmons, 509 U.S. 259 (1993); see also, Archie v. Lanier, 95 F.3d 438 (6th
Cir. 1996).


                                                  16
       Case 1:18-cv-12618-PBS Document 1-1 Filed 12/20/18 Page 18 of 70




135.   Plaintiff restates andre-avers all of the foregoing paragraphs, and hereby incorporates them
       as if fully restated herein.
136.   Plaintiff had two (2) separate contracts with two (2) separate third parties, to wit, the
       USAO and the SEC.
137.   Defendants "willfully" and "knowingly," directly or indirectly, caused the USAO and the
       SEC to breach both of the said contracts.
138.   Defendants lacked any privilege to induce the said breaches.
139.   As described hereinabove, Defendants' interference was intentional, and was improper as
       to both motive and means.
140.   Defendants acted with "actual malice," as Defendants' purposes were spiteful and
       malignant.
141.   Defendants' intentional interference was the proximate cause ofPlaintiff's harm.
142.   All of Plaintiff's damages, as described more fully hereinabove, were the directly
       foreseeable result of Defendants' intentional interference.


                                        COUNT IV
                Tortious Interference with Advantageous Business Relations
                     (against Defendants Moreno and Breaking Media)


143.   Plaintiff restates and re-avers all of the foregoing paragraphs, and hereby incorporates them
       as if fully restated herein.
144.   Plaintiffhad two (2) separate business relationships with two (2) separate third parties, to
       wit, the USAO and the SEC.
145.   Plaintiff enjoyed an economic benefit from each of the aforesaid business relationships,
       including, but not limited to: professional recommendations; work experience, which
       would have increased Plaintiff's job prospects and employability; learning and developing
       critical legal expertise and abilities; and the important formation of professional and
       personal relationships with countless attorneys in the employ of the USAO and SEC.
146.   Defendants knew, or were willfui in not knowing, of the aforesaid business relationships.




                                                17
       Case 1:18-cv-12618-PBS Document 1-1 Filed 12/20/18 Page 19 of 70




147.    As further described hereinabove, Defendants interfered with the two (2) separate business
        relationships through an improper motive and improper means.
148.    Defendants acted with "actual malice," as Defendants' purposes were spiteful and
        malignant.
149.    Defendants' interference was the proximate cause ofPlaintiff's harm.
150.    Plaintiffforeseeably lost the innumerable advantages of the two (2) business relationships
        as a direct and natural result of Defendants' conduct.
151.    Defendants lacked any privilege to induce the said losses.


                                          COUNTV
                 Tortious Interference with Prospective Economic Advantages
                      (against Defendants Moreno and Breaking Media)

152.    Plaintiff restates andre-avers all of the foregoing paragraphs, and hereby incorporates them
        as if fully restated herein.
153.    Plaintiff enjoyed economic relationships between the USAO and the SEC which contained
        a reasonably probable future economic benefit or advantage to Plaintiff.
154.    Defendants knew, or were willful in not knowing, of the existence of the two (2) aforesaid
        relationships.
155.    Defendants knew, or were willful in not knowing, that their actions would interfere with
        the two (2) relationships and cause Plaintiff to lose, in whole or in part, the highly probable
        future economic benefits and advantages of the relationships.
156.    Defendants acted with "actual malice," as Defendants' purposes were spiteful and
        malignant.
157.    As further described hereinabove, Defendants "willfully" and "knowingly," either
        directly or indirectly, interfered with the two (2) separate business relationships through
        an improper motive and improper means.
158.    Defendants acted with the sole purpose of harming Plaintiff, and acted by means that are
        dishonest, unfair, or otherwise improper.
159.    Defendants' interference was the proximate cause ofPlaintiff's harm.




                                                  18
       Case 1:18-cv-12618-PBS Document 1-1 Filed 12/20/18 Page 20 of 70




160.   Plaintiffforeseeably lost the innumerable advantages ofthe two (2) business relationships
       as a direct and natural result of Defendants' conduct.
161.   Defendants both lacked any privilege to induce the said losses.




                                           COUNT VI
                          Intentional Infliction of Emotional Distress
                       (against Defendants Moreno and Breaking Media)


162.   Plaintiff restates andre-avers all of the foregoing paragraphs, and hereby incorporates them
       as if fully restated herein.
163.   As further explained hereinabove, Defendants acted intentionally vis-a-vis Plaintiff.
164.   Defendants knew, or were willful in not knowing, that emotional distress was the likely and
       foreseeable result ofhis conduct.
165.   Defendants' conduct, as described hereinabove, was extreme, outrageous, beyond the
       standards of civilized decency, and utterly intolerable in a civilized society.
166.   Inter alia, discrimination on the basis of sexual orientation is inherently extreme and
       outrageous, and is contrary to both the Massachusetts Declaration of Rights and the
       common law of this Commonwealth.
167.   Defendants are the direct and proximate cause ofPlaintiff's distress.
168.   Plaintiff foreseeably suffered-and continues to suffer-emotional distress as a result of
       Defendants' conduct.
169.   The emotional distress sustained by the Plaintiff was severe and of a nature that no
       reasonable person could be expected to endure it.


                                          COUNTVIT
                            Violation of Mass. Gen. Laws ch. 93A § 2
                              (against Defendant Breaking Media)


170.   Plaintiff restates andre-avers all of the foregoing paragraphs, and hereby incorporates them
       as iffully restated herein.


                                                 19
       Case 1:18-cv-12618-PBS Document 1-1 Filed 12/20/18 Page 21 of 70




171.    Defendant Breaking Media is in the "trade" or "business" of operating an online
        publication within the meaning of Mass. Gen. Laws ch. 93A § 2 et seq.
172.    Plaintiff is a "consumer" within the meaning of same.
173.    Defendant Breaking Media was served, via mail and electronic correspondence, a written
        demand for a "reasonable offer of settlement" pursuant to the said ch. 93A more than thirty
        (30) days prior to the filing of this action.
174.    Collectively, all of Defendant Breaking Media's acts and omissions, as described herein,
        constitute unfair and deceptive trade practices in violation of Mass. Gen. Laws ch. 93A §
        9, and the Attorney General's regulations published to enforce this law.
175.    Inter alia) Defendant Breaking Media's unlawful discrimination based on sexual orientation
        constitutes an "unfair" and "deceptive" trade practice.
176.    Defendant Breaking Media unfairly refused to make a reasonable offer of settlement to
        compensate Plaintiff for the harm incurred.
177.    At all times relevant hereto, Defendant Breaking Media's unlawful acts and omissions were
        both "willful" and "knowing."
178.    Pursuant to Mass. Gen. Laws ch. 93A § 9, Plaintiff is entitled to recover treble damages,
        together with reasonable attorneys' fees and costs.


                                             COUNTVIIT
                                           Promissory Estoppel
                                       (against Defendant Moreno)

179.    Plaintiff restates andre-avers all of the foregoing paragraphs, and hereby incorporates them
        as if fully restated herein.
180.    In his April 9, 2018 recorded voicemail to Plaintiff, Defendant Moreno, acting ultra vires,
        promised Plaintiff that the AprillO, 2018 "miscellaneous hearing" pertained to the civil
        $1,600 credit card dispute.
181.    Through his false and deceptive representations to Plaintiff, Defendant Moreno reasonably
        should have expected to induce action or forbearance of a definite and substantial character
        on the patt of Plaintiff.
182.    Defendant Moreno's promise did, in fact, induce such action or forbearance.



                                                    20
       Case 1:18-cv-12618-PBS Document 1-1 Filed 12/20/18 Page 22 of 70




183.   Inter alia) reasonably assuming that the hearing pertained to the civil credit card matter-
       as expressly promised by Defendant Moreno- Plaintiff appeared at the April 10, 2018
       "miscellaneous hearing, without legal counsel present.
184.   Defendant Moreno's promise that the April10, 2018 hearing pertained to a civil matter
       was clear, definite, and unambiguous.
185.   Only through enforcement of Defendant Moreno's April 9, 2018 ultra vires promise to
       Plaintiff could injustice have been prevented.




                                         COUNT IX
               Joint and Several Liability for the Republication of Libel per se
                     (against Defendants Moreno and Breaking Media)

186.   Plaintiff restates andre-avers all of the foregoing paragraphs, and hereby incorporates them
       as if fully restated herein.
187.   In the Commonwealth of Massachusetts, an original publisher of defamatory material is
       liable for subsequent republication where "the repetition was authorized or intended by the
       original defamer, or the repetition was reasonably to be expected.'' Restatement (Second)
       ofTorts § 576.
188.   The Supreme Judicial Court has consistently held that original publishers such as
       Defendants Moreno and Breaking Media are liable for subsequent republications. See,~'
       Murphy v. Bas. Herald, Inc., 449 Mass. 42, 65 (2007).
189.   Defendants Moreno and Breaking Media, respectively, are each "original publishers, of
       per se defamation against Plaintiff.
190.   Upon information and belief, on or about October 29, 2018, the defamatory statements
       were republished within this Commonwealth to Plaintiff and A Medium Corporation, a
       third party. [EXHIBIT E].
191.   Defendants Moreno and Breaking Media knew, or were reckless in not knowing, that their
       defamatory representations would likely be republished.
192.   Defendants Moreno and Breaking Media knew, or were reckless in not knowing, that the
       republication of the subject defamation would cause Plaintiff further irreparable harm.



                                               21
         Case 1:18-cv-12618-PBS Document 1-1 Filed 12/20/18 Page 23 of 70




193.       Defendants Moreno and Breaking Media are jointly and severally liable for the subsequent
           republication.




       Plaintiffhereby demands a trial by jury on all claims, issues, and questions of fact so triable.




                                         PRAYER FOR RELIEF


           WHEREFORE, on the aforesaid grounds and premises, Plaintiff prays for relief and
respectfully requests that this Honorable Court:
(i)        Enter judgment in favor ofPlaintiff and against Defendants on all counts of the complaint;
(ii)       Issue a mandatory injunction and order permanently barring and enjoining Defendants
           from engaging in such unlawful conduct;
(iii)      Award Plaintiff all damages sustained as a result ofDefendants' unlawful conduct pursuant
           to all counts herein, including, but not limited to, economic damages vis-a-vis the two (2)
           subject contracts; lost future earnings and economic losses; monetary compensation for
           Plaintiff's loss of reputation, mental anguish, emotional distress, humiliation, depression,
           embarrassment, stress and anxiety, loss of self-esteem, loss of self-confidence, and loss of
           personal dignity; and damages for Plaintiff's emotional pain and suffering, together with all
           other physical or mental injuries;
(iv)       Award consequential damages in an amount to be determined at trial;
(v)        Award expectancy damages in an amount to be determined at trial;
(vi)       Award treble damages as permitted under Mass. Gen. Laws ch. 93A § 9, in an amount to
           be determined at trial;
(vii)      Award Plaintiff attorneys' fees, costs, and pre- and post-judgment interest; and
(viii)     Grant such further relief as this Court may deem just and proper.




                                                     22
        Case 1:18-cv-12618-PBS Document 1-1 Filed 12/20/18 Page 24 of 70




                                                     Respectfully submitted,




                                                          ATHAN MULLANE,
                                                        · tiffprose
                                                     60 Clyde Street
                                                     Unit #1
                                                     Somerville, MA 02145
                                                     Tel.: (617) 800-6925
                                                     j.mullane@icloud.com

       DATED: November :R, 2018


                                       VERIFICATION

I, JONATHAN MULLANE, under oath, hereby state that I have reviewed the within Verified
Complaint, and, based upon my own personal knowledge, hereby verify and affirm that the
allegations contained therein are true and accurate, and hereby certify that no material facts have
been omitted therefrom.

Signed under the pains and penalties of perjury this ,Iith Day ofNovember, 2018.




                                               23
Case 1:18-cv-12618-PBS Document 1-1 Filed 12/20/18 Page 25 of 70




             EXHIBIT A
     Case 1:18-cv-12618-PBS Document 1-1 Filed 12/20/18 Page 26 of 70

                                                                              1


 1                         UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
 2                                MIAMI DIVISION
 3                        CASE NUMBER 18-20596-CV-MORENO
 4
      JONATHAN MULLANE,
 5
                      Plaintiff,                        Courtroom 13-3
 6
          vs.                                           Miami, Florida
 7
      BAR CLAYS BANK DELAWARE, INC.,                    April 10, 2018
 8
                     Defendant.
 9
10                            MISCELLANEOUS HEARING
                     BEFORE THE HONORABLE FEDERICO A. MORENO
11                         UNITED STATES DISTRICT JUDGE

12
      APPEARANCES:
13
      FOR THE PLAINTIFF:           JONATHAN MULLANE (PRO SE)
14                                 1100 S. Miami Avenue
                                   #2806
15                                 Miami, Florida 33130
                                                               617-800-6925
16
       FOR THE DEFENDANT:          YOLANDA P. STRADER, ESQ.
17                                 Carlton Fields Jorden Burt, P.A.
                                   100 Southeast Second Street
18                                 Suite 4200
                                   Miami, Florida 33131
19                                                           305-539-7332
                                                        Fax: 305-530-0055
20
21    REPORTED BY:                 GILDA PASTOR-HERNANDEZ, RPR, FPR
                                   Official United States Court Reporter
22                                 Wilkie D. Ferguson Jr. US Courthouse
                                   400 North Miami Avenue - Suite 13-3
23                                 Miami, Florida 33128      305.523.5118
                                   gphofficialreporter@gmail.com
24
25
Case 1:18-cv-12618-PBS Document 1-1 Filed 12/20/18 Page 27 of 70

                                                                          2


 1                           TABLE OF CONTENTS

 2                                                                 Page

 3

 4
     Reporter's Certificate ...................................... 29
 5
 6

 7
 8
 9                               EXHIBITS

10   Exhibits                          Marked for            Received
                                     Identification        in Evidence
11
     Description                      Page       Line       Page   Line
12
13
14
15
16
17
18
19
20
21
22
23
24
25
     Case 1:18-cv-12618-PBS Document 1-1 Filed 12/20/18 Page 28 of 70

                                        Miscellaneous Hearing

                                                                                           3

 1            (The following proceedings were held at 9:21a.m.)
 2               THE COURT:     Mullane versus Barclays Bank Delaware,
 3 Civil Docket Case Number 18-20596.                   The plaintiff.
 4               MR. MULLANE:     Plaintiff.
 5               THE COURT:     Come over here to the lectern.              Defendant.
 6               MS. STRADER:     Yes, Your Honor, good morning.
 7               THE COURT:     Grab that other microphone, so you•re all
 8 even.       There are two microphones.             No, defendant there.
 9 Plaintiff at the lectern.              Who•s here for the plaintiff?            Who•s
10    here for the plaintiff?
11               MR. MULLANE:     I am, Your Honor.
12               THE COURT:     What is your name?
13               MR. MULLANE:     Jonathan Mullane.

14               THE COURT:     Okay.      You•re representing yourself.

15               MR. MULLANE:     I am.
16               THE COURT:     You • re a law student.
17               MR. MULLANE:     I am.

18               THE COURT:     Okay.      Who•s here for the defense.
19               MS. STRADER:     Good morning, Your Honor.              Yolanda
20    Strader with Carlton Fields on behalf of the defendant, Barclays
21    Bank Delaware.
22               THE COURT:     Okay.      Let me tell you why I brought you
23    here.    I know you have a hearing before Magistrate Judge Louis
24    on this case which is a case, obviously since it•s an •18 case,
25    that•s fairly young.       It was removed on February 15th, less than
Case 1:18-cv-12618-PBS Document 1-1 Filed 12/20/18 Page 29 of 70

                                 Miscellaneous Hearing

                                                                                 4


 1 two months ago; and then Mr. Mullane, you filed an emergency
 2 motion, you filed an Amended Complaint, you filed a Judicial
 3 Notice.    You're playing lawyer, huh?           You filed a Motion for
 4 Clerks Entry of Default, Motion for Judgment on the Pleadings,
 5 Second Motion for Judicial Notice and then a Motion for Leave to
 6 Appeal, which I don't understand.
 7            MR. MULLANE:    Your Honor, I believe that was the
 8 defendant who filed the request, the two requests for judicial
 9 notice.
10            MS. STRADER:    That's correct, Your Honor.
11            THE COURT:     Don't talk to each other.        Talk to me.
12            You're smiling, and you have no idea what's going to
13   happen to you.   All right?    And that's why I'm here to tell you.
14 Because back on March 23rd you came to my chambers.             It was the
15   Friday before the Ultra concerts, so I let almost everyone go,
16   but my career law clerk, Mariela Martinez-Cid was there,
17   opposing counsel was not there and you came into chambers.
18            Are you an intern at the United States Attorney's
19 Office?
20            MR. MULLANE:     It's my last week, correct.
21            THE COURT:     It is your last week.        It will be your last
22 week and you'll never be able to work at the U.S. Attorney's
23   again, it would be my hope, because I spoke with Mr. Greenberg
24   at the United States Attorney's Office about your outrageous
25   conduct, and I wanted to give you a chance to explain.
     Case 1:18-cv-12618-PBS Document 1-1 Filed 12/20/18 Page 30 of 70

                                   Miscellaneous Hearing

                                                                               5


 1              You walked in through the hallway and you told my
 2 career law clerk, Mariela Martinez-Cid, that you worked at the
 3 U.S. Attorney's Office, right?
 4              MR. MULLANE:     I did.
 5              THE COURT:     Which is true but has nothing to do with
 6 this case.
 7              MR. MULLANE:     Correct.
 8              THE COURT:     So you had an ex-parte conversation with my
 9 clerk about this case, did you not?
10              MR. MULLANE:     She asked me
11              THE COURT:     No, no.    She went out and sought you, or
12    you went into my chambers?
13              MR. MULLANE:     I went into your chambers because --

14              THE COURT:     You went into my chambers and identified
15    yourself as working for the United States Attorney's Office,
16 which is routinely done because a lot of people, assistant
17    United States attorneys come in.          They have to drop off things
18    like wiretap applications, all things that can legally be done
19 ex parte, but you have a civil case, which you, yourself, filed.
20    So you're the party, and you came into the judge's chambers
21 without your opponent, right?
22              MR. MULLANE:     Correct.
23              THE COURT:     And you identified yourself as working for
24    the U.S. Attorney's Office --
25              MR. MULLANE:     Not with respect --
Case 1:18-cv-12618-PBS Document 1-1 Filed 12/20/18 Page 31 of 70

                                 Miscellaneous Hearing

                                                                                  6


 1            THE COURT:        when this has nothing to do with the
 2 United States Attorney, does it?
 3            MR. MULLANE:     Correct.
 4            THE COURT:     That's outrageous.          That is so wrong that
 5 now the United States Attorney has to conduct an investigation
 6 on this, because you identified yourself as working for the
 7   United States Attorney on a personal case.
 8            MR. MULLANE:     No, with respect -- I disagree.          I never
 9   said that this was --
10            THE COURT:     Well, you're going to have to deal with
11   your supervisor, and you are going to have to deal with The
12   Florida Bar eventually for this outrageous conduct.             It is
13 absolutely outrageous and you have no idea what you did which
14   shows total lack of judgment.
15            MR. MULLANE:     Your Honor, with all due respect, I made
16   it very clear that this was a personal matter and this had
17   absolutely   nothing to do with --
18            THE COURT:     How dare you go into a judge's chambers
19 without your opponent and try to conduct ex-parte communication?
20 Why would you do that?
21            MR. MULLANE:     I went -- may I explain myself?
22            THE COURT:     You better explain yourself, because I may
23   have a rule to show cause why you shouldn't be held in contempt,
24   and then you're going to need a real lawyer.
25            MR. MULLANE:     I went to the 8th floor, to the Clerk's
     Case 1:18-cv-12618-PBS Document 1-1 Filed 12/20/18 Page 32 of 70

                                   Miscellaneous Hearing

                                                                                  7

 1 Office.      I had a question and I was directed towards --
 2              THE COURT:     Who directed you?
 3              MR. MULLANE:     The gentleman who sits at the --
 4              THE COURT:     He said go to the judge's chambers?
 5              MR. MULLANE:     Yes.
 6              THE COURT:     Ty, go downstairs to the Clerk's Office at
 7 the 8th floor, find out who that man is.                You identify him.
 8 Take Mr. Mullane.
 9              MR. MULLANE:     No problem.
10              THE COURT:     I'll wait for you and bring in that person.
11              MR. MULLANE:     Not a problem.
12              THE COURT:     Would you know his name?
13              MR. MULLANE:     Not at all.
14              THE COURT:     What did he look like, black or white?
15              MR. MULLANE:     White.
16              THE COURT:     How old?
17              MR. MULLANE:     Middle aged.
18              THE COURT:     And what did you tell him?
19              MR. MULLANE:     I said that I had a specific question
20    about the entry of default, and he said you better speak with
21    the clerk or some particular person.            I don't understand the
22    difference between -- like I said, I'm a law student.             I don't
23    understand.   I didn't realize that there are all these separate
24    clerks for the Clerk of Court.
25              THE COURT:     And he said, go talk to the judge in
Case 1:18-cv-12618-PBS Document 1-1 Filed 12/20/18 Page 33 of 70

                                  Miscellaneous Hearing

                                                                               8

 1 chambers?
 2             MR. MULLANE:    Yes, Your Honor.
 3             THE COURT:     He said, go talk to the judge in chambers?
 4             MR. MULLANE:     No, he didn't
 5             THE COURT:     So I'm going to have a hearing.        If that
 6 deputy clerk comes here and denies that, I'm going to find one
 7 of you two committed perjury.          So now you tell me whether that
 8   clerk of court said to you, go up.            I'm a middle-aged deputy
 9   clerk and I always tell all the people who come to the Clerk's
10 Office, don't bother me, go talk to the judge, because I don't
11   believe that.   I'm going to give you the opportunity to
12   cross-examine him on that.
13             MR. MULLANE:     Your Honor, with all due respect --
14             THE COURT:     Skip the "all due respect," because you
15   have shown no respect by coming to chambers on a case and now
16   blaming someone in the Clerk's Office.
17             MR. MULLANE:     No.   Your Honor, he did not say go seek
18   Judge Moreno.   He said, go speak to Judge Moreno's clerk which
19   is who I was looking for.
20             THE COURT:     And you went into chambers because you
21   don't have a phone.      You don't have a phone.
22             MR. MULLANE:     He said go upstairs and
23             THE COURT:     He told you go upstairs and go see the
24   judge?   You're telling me that?
25             MR. MULLANE:     No, I'm not telling you --
     Case 1:18-cv-12618-PBS Document 1-1 Filed 12/20/18 Page 34 of 70

                                        Miscellaneous Hearing

                                                                                             9

 1               THE COURT:     Do you want me to place you under oath?
 2               MR. MULLANE:     That's not what I said, Your Honor.
 3               THE COURT:     Okay.
 4               MR. MULLANE:     He said, go speak to Judge Moreno's
 5 clerk, not Judge Moreno.
 6               THE COURT:     Okay.      And you went and spoke to the clerk.
 7 Do you see her over there, Mariela Martinez-Cid?                        Okay.   You see
 8 her?
 9               MR. MULLANE:     Yes, and I also recall her
10               THE COURT:     And what did you say to her?                She tells me
11    you said you wanted to file a petition for mandamus because I
12    haven't ruled quickly enough on something on a case that's two
13 months old which shows ignorance totally.                       So you wanted her to
14    help you on a petition for mandamus which is why you filed a
15 motion in forma pauperis for appeal.                    So now you're acting like
16    a prisoner pro se, not a law student.                     Do you realize how stupid
17    that sounds?
18               MR. MULLANE:     If I may revisit the topic of the
19 discussion with your clerk as I was --
20               THE COURT:     She's here because I want to make sure she
21    hears what you have to say.
22               MR. MULLANE:     I have nothing to hide.                I have nothing
23    to hide.
24               THE COURT:     Do you realize what trouble you're in?                 Do
25    you realize it or not?       I know you've had experience in
Case 1:18-cv-12618-PBS Document 1-1 Filed 12/20/18 Page 35 of 70

                                       Miscellaneous Hearing

                                                                                         10

 1 Massachusetts, but do you realize what's happening here or not?
 2 Do you think you should seek your own lawyer or not?
 3              I know you filed a motion in forma pauperis because
 4 you're a pauper.      Are you a law student at the University of
 5 Miami?
 6              MR. MULLANE:     Yes, I am.
 7              THE COURT:     You're on full tuition I take it.
 8              MR. MULLANE:     My parents pay.
 9              THE COURT:     Okay.      And you don't drive a car.
10              MR. MULLANE:     I do not drive a car.               I took the train.
11              THE COURT:     How did you get here today?
12              MR. MULLANE:     Train, Metrorail.
13              THE COURT:     Okay.      Do you pay rent?
14              MR. MULLANE:     My parents pay.
15              THE COURT:     Your parents pay.               And so you dare file
16 Your parents pay, support you.                Where did you go to college?
17              MR. MULLANE:     I went to a public institution.               I
18   studied in Switzerland.
19              THE COURT:     Okay.      Well, that doesn't sound like a
20   pauper to me.
21              MR. MULLANE:     I paid a thousand dollars a year for my
22   tuition.
23              THE COURT:     Wonderful.         And so you want me to consider
24   you in forma pauperis like the prisoners who represent
25   themselves, who are in jail, who don't have a penny to their
     Case 1:18-cv-12618-PBS Document 1-1 Filed 12/20/18 Page 36 of 70

                                       Miscellaneous Hearing

                                                                                   11


 1 name.      Do you realize how stupid that is, do you, in addition to
 2 probably being dishonest because they don't even have a suit
 3 like you have and they don't have the parents who pay for rent?
 4              Are you understanding what's going on and what you've
 5 done or not, or you're not realizing it?
 6              MR. MULLANE:    With all due respect, I did not lie to
 7 your clerk when she opened the door.
 8              THE COURT:     I didn't say you lied.          I said, you've
 9 committed something wrong by coming into the judge's chambers,
10    identifying yourself as working for the U.S. Attorney's Office
11 and then telling her it's your own private case.                And she asked
12 you to leave, did she not?
13              MR. MULLANE:     And I left.
14              THE COURT:     And you left.
15              MR. MULLANE:     And she referred me back to the --
16              THE COURT:     And did you tell your opponent about your
17    conversation with the judge's chambers about petition for
18 mandamus?
19              MR. MULLANE:     There was no --
20              THE COURT:     Did you converse three weeks ago with your
21    opponent about the fact that you came here to chambers and spoke
22 with the career law clerk of the judge on your case?
23              MR. MULLANE:     With all due respect
24              THE COURT:     Did you do that --
25              MR. MULLANE:     No.
Case 1:18-cv-12618-PBS Document 1-1 Filed 12/20/18 Page 37 of 70

                                      Miscellaneous Hearing

                                                                                      12

 1             THE COURT:     -- with all due respect?
 2             MR. MULLANE:     No.
 3             THE COURT:     Which mean you had an ex-parte
 4 communication with my clerk and you don't even notify your
 5 opponent.     Do you realize how wrong that is?
 6             What if your opponent had come in?               What would you say
 7 about that?     Do you think that would have been fair?
 8             MR. MULLANE:     If she was looking for directions to --
 9             THE COURT:     Directions to appeal the judge?            You want
10   her to say, listen, how can I rule for you?                Well, let me have
11 my law clerk help you get a ruling.                  Do you realize how
12   ridiculous that is?
13             MR. MULLANE:     That's not what I was seeking.
14             THE COURT:     Did you mention the word petition for
15 mandamus?
16             MR. MULLANE:     I said I --
17             THE COURT:     Did you mention those words?
18             MR. MULLANE:     I did.
19             THE COURT:     Okay.      Do you know what a mandamus is?
20             MR. MULLANE:     Vaguely.
21             THE COURT:     Then you shouldn't even be doing this,
22   because you're getting into trouble.                You don't even understand.
23             Mandamus is to mandate, it's to tell the Court of
24 Appeals that this judge needs to be told to do something,
25   because he's sitting on his butt and not doing anything which
     Case 1:18-cv-12618-PBS Document 1-1 Filed 12/20/18 Page 38 of 70

                                   Miscellaneous Hearing

                                                                                       13

 1 can be done.       Some prisoners do it if a judge sits on a motion
 2 for months or years.
 3              This case is not even two months old.               So putting aside
 4    the ridiculousness of wanting to petition for mandamus -- which
 5 we would expect from a prisoner pro se, okay, but not from

 6    someone who wants to be a lawyer, who may never be a lawyer
 7 because of what you did in this case.                   That's how serious this
 8    is.
 9              You go to tell the judge's law clerk, help me to see
10    how I can file a petition of mandamus because there's a default
11    that I want you to enter against the opponent who incidentally
12    has filed a Motion to Dismiss which, of course, means a judge
13    can't issue a default when there's a pending Motion to Dismiss,
14    but putting aside the substantive ridiculousness of this, is the
15    fact that you are not recognizing the misconduct that you have
16    committed by coming into chambers and thinking this is no big
17    deal.
18              Do you understand now why I'm having this hearing?               The
19 magistrate is going to have a hearing on whatever was pending.
20    This case has been around for how long?
21              MR. MULLANE:     Since the end of January I believe.
22              THE COURT:     Do you understand how ridiculous it is for
23    you to ask for a quick ruling on something?                Do you understand
24    that there's a pending Motion to Dismiss?
25              MR. MULLANE:     I do understand.
Case 1:18-cv-12618-PBS Document 1-1 Filed 12/20/18 Page 39 of 70

                                 Miscellaneous Hearing

                                                                               14

 1            THE COURT:     Do you understand that in a case in
 2 Massachusetts you supposedly accused someone of ex-parte
 3 conduct?    Did you do that?
 4            MR. MULLANE:     My attorney did, yes.
 5            THE COURT:     Your attorney.       What's his name?
 6            MR. MULLANE:     It's my father, Peter Mullane.
 7            THE COURT:     Look at that, the father who's paying for
 8 you to go to law school.       So that means you know what ex parte
 9 is though you probably misunderstood in Massachusetts, and here,
10   you're committing it yourself.        All right?
11            So I told the United States Attorney.          He called me on
12   something else.    I was going to wait till after today, and I
13   told him what happened.     He's flabbergasted.       He said, you mean
14   someone went into your chambers and said he works for the United
15 States Attorney's Office as an intern and it was another case?
16 You can't even do that if you get a traffic ticket and say, oh,
17   I'm going to United States Attorney's Office.          That requires an
18   investigation.    Do you realize that?
19            MR. MULLANE:     I understand.
20            THE COURT:     Did you understand before?
21            MR. MULLANE:     I understand that I stated to your clerk
22   that I was there on a personal matter and that I was looking to
23   speak with someone.
24            THE COURT:     And you didn't mention the U.S. Attorney?
25            MR. MULLANE:     Excuse me?
     Case 1:18-cv-12618-PBS Document 1-1 Filed 12/20/18 Page 40 of 70

                                   Miscellaneous Hearing

                                                                                  15

 1              THE COURT:     Did you mention the U.S. Attorney?
 2              MR. MULLANE:     She had asked me --
 3              THE COURT:     Did you mention the U.S. Attorney?

 4              MR. MULLANE:     Yes, I did mention the words U.S.
 5 Attorney.
 6              THE COURT:     You cannot do that.         That's why you're in
 7 trouble.
 8              Forget about the default, forget about the petition for
 9 mandamus, forget about this case, forget about what you're
10 asking for.      I'm not getting into that, because it's a case that
11    is a month and a half old, two months, forget about that.             And
12    by the way, I doubt if there are too many judges in the country
13 who rule faster than I do, but you wouldn't know because you're,
14 what, a first-year law student.            So that doesn't matter to me.
15    It's kind of a joke.      Sometimes I rule too quickly but forget
16    about that.
17              It's the fact that you used the privilege that you have

18    being an intern or extern, whatever the word is, to work at the

19    United States Attorney's Office, that's the biggest no-no that
20    you can do.   Do you realize that or not?
21              MR. MULLANE:     I realize that I answered your clerk's
22    question honestly.
23              THE COURT:     Because she said, who are you.
24              MR. MULLANE:     Yes and I said --
25              THE COURT:     And you should have said, I'm the plaintiff
Case 1:18-cv-12618-PBS Document 1-1 Filed 12/20/18 Page 41 of 70

                                   Miscellaneous Hearing

                                                                                      16

 1   in this case.
 2            MR. MULLANE:     I said, I don't understand your question.
 3 That's what I originally stated.
 4            THE COURT:     And then what happened?
 5            MR. MULLANE:     Then she said, but who do you work for?
 6 And I said -- I'm still very confused, and she insisted; who are
 7 you with, who are you with?          And I said, well, I work for the
 8 U.S. Attorney
 9            THE COURT:     That's the mistake.
10            MR. MULLANE:          but I'm here on a personal matter.
11            THE COURT:     What does the United States Attorney have
12 to do with this case?
13            MR. MULLANE:     I   have no idea.           That's why I kept asking
14   her, I don't understand your question.
15            THE COURT:     Instead of backpedaling like you are now,
16   you should have said, I'm the plaintiff in this case,
17   18-20596-Civil, because that's who you are.
18            MR. MULLANE:     Correct.
19            THE COURT:     That's why you were coming to chambers.
20            MR. MULLANE:     Correct, and I stated that.
21            THE COURT:     And she would have said, I can't let you in
22   because I wouldn't let the other side in, even if she is a
23   Harvard law school graduate with 35 years experience.
24            I don't know if you went to Harvard or not, but you
25   definitely do not have 35 years experience --
     Case 1:18-cv-12618-PBS Document 1-1 Filed 12/20/18 Page 42 of 70

                                   Miscellaneous Hearing

                                                                                 17

 1              MS. STRADER:     No, Your Honor, that's correct.
 2              THE COURT:        based on my observation.
 3              It has nothing to do with the U.S. Attorney.
 4              MR. MULLANE:     Correct.
 5              THE COURT:     You cannot mention the U.S. Attorney when a
 6 cop stops you on a red light.            Do you understand that or not, or
 7 not?
 8              MR. MULLANE:     I now understand.
 9              THE COURT:     Well, you should have understood before.
10    How old are you?
11              MR. MULLANE:     I'm 29.
12              THE COURT:     You should understand at 29 years old that
13    you cannot mention the U.S. Attorney in order to get some
14 advantage --
15              MR. MULLANE:     I wasn't trying --
16              THE COURT:     -- even in response to a question.
17              MR. MULLANE:     I was not trying to get any advantage.

18              THE COURT:     You would not have been allowed in.      Do you
19    understand that?
20              MR. MULLANE:     I did not know that, Your Honor.
21              THE COURT:     How can you not know that when your father
22    is a lawyer, filed something accusing someone of ex-parte
23    communication in your case?       How can you not know that, which I
24    understand was a ridiculous accusation in a closed case
25    involving a clerk and a judge?         But putting that aside, how can
Case 1:18-cv-12618-PBS Document 1-1 Filed 12/20/18 Page 43 of 70

                                 Miscellaneous Hearing

                                                                                   18

 1 you claim ignorance like if you were a high school dropout in a
 2 prison like many prose defendants?              You're not that kind of a
 3 pro se, right?    Are you?
 4            MR. MULLANE:     No, Your Honor.
 5            THE COURT:     What do you want to say?
 6            MR. MULLANE:     I apologize for the misunderstanding.           I
 7 made no attempt to --
 8            THE COURT:     It's not a misunderstanding.        It's gross
 9 and absolute misconduct and what you're going to have to do now
10   is -- who's your supervisor?       Michelle Alvarez?      You don't even
11   have a supervisor?
12            MR. MULLANE:     Alison Lehr.
13            THE COURT:     Okay.   That's who you've got to see.        It Is

14 going all the way up the chain and you're going to have to
15 explain yourself and it's up to them to decide what they should
16   do to you.
17            Do you understand how serious this is?           Do you?   You're
18   shaking your head.
19            MR. MULLANE:     I now understand, yes.
20            THE COURT:     How could you not understand before?
21            MR. MULLANE:     Because the simple --
22            THE COURT:     Do you think everybody walks into a judge's
23   chambers in Federal court?      You know most judges have that
24   outside door locked.     I have it open to make it easier, but this
25   door is locked, and the reason it's locked is because we don't
     Case 1:18-cv-12618-PBS Document 1-1 Filed 12/20/18 Page 44 of 70

                                       Miscellaneous Hearing

                                                                                         19

 1 just have people coming in and saying, hey, let me talk to you
 2 about my case, so you can talk to the judge.
 3              Do you realize how wrong that is, to go into a judge's
 4 chambers by yourself and talk about your case?
 5              MR. MULLANE:     I wasn't trying to enter your chambers,
 6 Your Honor.      I was trying to speak with your --
 7              THE COURT:     Oh, what, someone forced you?
 8              MR. MULLANE:     Your Honor, I was trying to speak with
 9 your clerk to whom I was directed by the person on the 8th
10    floor.
11              THE COURT:     Okay.      Do you want me to bring in that
12    person on the 8th floor, so that the hole gets dug deeper?
13              MR. MULLANE:     No problem.           I've said nothing -- I've
14    said everything as it happened.
15              THE COURT:     Do you want me to bring him up?
16              MR. MULLANE:     No problem.           I've done --
17              THE COURT:     Because it may cost him the job if he told
18    someone, go to the judge's chambers, that's what I tell every
19    pro se litigant.
20              MR. MULLANE:     That's what I was told.              I have no reason
21    to lie.
22              THE COURT:     He told you to go to chambers?
23              MR. MULLANE:     Your Honor, I have no reason to lie.
24              THE COURT:     You do have a reason to lie.
25              MR. MULLANE:     What is that?
Case 1:18-cv-12618-PBS Document 1-1 Filed 12/20/18 Page 45 of 70

                                 Miscellaneous Hearing

                                                                               20

 1            THE COURT:     The reason to lie -- right now you should
 2 be scared.    That's when most people start lying.          You're
 3 obviously not scared.       If you're not scared, it means you're not
 4   recognizing how wrong you've been.          If you don't recognize how
 5 wrong you've been, it shows a total lack of judgment which means
 6 you probably cannot be a lawyer, let alone someone working at
 7 the U.S. Attorney's Office.        Do you understand that?
 8            MR. MULLANE:     I understand.
 9            THE COURT:     And you're shifting the blame.       Well, I
10 only said I was working at the U.S. Attorney's Office because
11   your clerk, in order to let me in, said, who are you?          Instead
12 of saying, I'm the plaintiff, because see, if you had said, I'm
13   the plaintiff, what do you think she would have said to you?
14            MR. MULLANE:     I have no idea, Your Honor.
15            THE COURT:     By now, 9:40, you still have no idea --
16            MR. MULLANE:     No, I understand.
17            THE COURT:     -- of what she would have told you?        What
18   do you think she would have told you?
19           MR. MULLANE:      Based on this hearing, I presume she
20 would have directed me to someone else with my question.
21           THE COURT:      She would have said, file whatever you want
22   in writing with notice to the other side, which, by the way,
23   considering this case is two months old and we've got Docket
24   Entry 31, you know how to do that, because you have filed stuff.
25 That way you don't have a communication with a judge without the
     Case 1:18-cv-12618-PBS Document 1-1 Filed 12/20/18 Page 46 of 70

                                     Miscellaneous Hearing

                                                                                   21

 1 other side, just like I cannot have a communication with your
 2 opponent without you.           How would that make you feel if I had a
 3 communication with your opponent without you?                Tell me how that
 4 would make you feel.
 5              MR. MULLANE:       If it was regarding substantive issues of
 6 the case, it would make me very unhappy.
 7              THE COURT:       You're right.       It would have been wrong,
 8    right?
 9              MR. MULLANE:       If it was regarding --
10              THE COURT:       And what else would you be talking to a
11    clerk about?
12              MR. MULLANE:       If it was regarding what time a hearing
13    takes place.
14              THE COURT:       Oh, you mean, the hearings weren't notified
15    in writing?     Things are not done in writing in Federal court?
16              MR. MULLANE:       With all due respect, Your Honor
17              THE COURT:       Everything is with due respect.
18              MR. MULLANE:       With all due respect, Your Honor, you
19    called my personal phone yesterday, you left a voicemail on my
20    phone.
21              THE COURT:       Do you know why?
22              ~R.   MULLANE:     Yes, I do know why
23              THE COURT:       Because as a pro se plaintiff, you do not
24    get the automatic email notices
25              MR. MULLANE:       I understand.
Case 1:18-cv-12618-PBS Document 1-1 Filed 12/20/18 Page 47 of 70

                                  Miscellaneous Hearing

                                                                                      22

 1             THE COURT:     -- and thus, because you do not get the
 2 email notices and I realized, you know what, he doesn't even
 3 have notice of this, I did call to let you know and then I had
 4 my other clerk in charge of this case email you
 5             MR. MULLANE:    And I appreciate it.
 6             THE COURT:     -- in writing.
 7             It wasn't to talk to you about the case.             It was to
 8 notify you and that's the judge notifying you.               You do not call
 9   judges, you do not call law clerks, you do everything in
10 writing.     You don't even go to the 8th floor, because the person
11   in the 8th floor cannot help you.
12             MR. MULLANE:    I see.     I was not aware of that.
13             THE COURT:     How can you not be aware of it?          Okay?    And
14 if you're not aware of it, talk to a lawyer, because you know
15   the old saying?   "He who represents himself'' -- can you fill in
16   the rest? -- "has a fool for a client."              Have you ever heard of
17   that?   And that's what you have.
18             Now, normally, the people who want to represent
19   themselves are thrice convicted prisoners who have no money and
20 who have little hope of winning.            Those are usually the people
21 who do that, not people who have a lifetime ahead of themselves,
22   and now you're going to have to fix this mess for yourself,
23   forget about this case.     I don't even know or care what the case
24   is about, because it's one of 202 cases that I have which is the
25   second lowest caseload, I just wanted to tell you.              We all get
     Case 1:18-cv-12618-PBS Document 1-1 Filed 12/20/18 Page 48 of 70

                                    Miscellaneous Hearing

                                                                                  23


 1 the same cases, but some of us work harder and faster, okay?
 2 But I don't care about this case, and you know what my piece of
 3 advice to you is?          You shouldn't care about this case either.
 4 What should you care about?
 5               MR. MULLANE:     My career.
 6               THE COURT:     You got it and your reputation.      All of a
 7 sudden, that should be more important than playing lawyer
 8 because when you play lawyer, you make mistakes.              If you're pro
 9 se, even a fellow who's out, he doesn't care, he's not paying
10    for a lawyer.       He has nothing and we have to bend over backwards
11    for pro se people.      We have to say, well, no, don't you
12    understand and I would have taken a different -- we wouldn't
13    even be having a hearing.
14               I would have let my new magistrate judge who's much
15    more patient than I am, much nicer, and she's new at the job, so
16    she's looking forward to resolving all these issues and she will
17    do that.    Okay?     But you, you've got a career.      You're a what,
18    first-year law student?
19               MR. MULLANE:     Second year, Your Honor.
20               THE COURT:     Second-year law student.      So you're in such
21    a heap of trouble now with the U.S. Attorney, with me, with the
22    law school's internship program.           It's just a big mess that
23    you've made.    Do you understand that?
24               MR. MULLANE:     I understand, Your Honor.
25               THE COURT:     I'm not going to hold you in contempt and
Case 1:18-cv-12618-PBS Document 1-1 Filed 12/20/18 Page 49 of 70

                                 Miscellaneous Hearing

                                                                                 24

 1 I'm not going to do anything on this case until the magistrate
 2 and I'm not telling you to dismiss it, though that would be a
 3   good idea from a personal standpoint, but for me, it's a nothing
 4   case for me.     Do you understand that?
 5            What's the case about?        I don't even know.      What's the
 6   case about?
 7            MR. MULLANE:     My credit score.
 8            THE COURT:     Look at that.       Can you imagine?    Your
 9 credit score.      You need your honesty score, your reputation,
10   that is much more important than your credit score.            Don't you
11   understand that, and that's what you need to reflect on.
12            Now, I've told Judge Louis that you all were going to
13   be late, so you don't have to worry about it.          I scheduled this
14 at 9:00.    I wasn't even going to come in today until later;
15   because you had a 9:30 hearing, that's why I scheduled this
16 which is why I called your number and left a message --
17            MR. MULLANE:     Thank you.
18            THE COURT:        myself.
19            Okay?     I would never talk about the case with anybody,
20   but see, once you come in and use the word like mandamus, you're
21   talking substance.     Do you understand?
22            MR. MULLANE:     My question pertained to filing.
23            THE COURT:     And what answer can you expect?
24            MR. MULLANE:     I was told to go down to the 8th floor
25   and that's what I did.
     Case 1:18-cv-12618-PBS Document 1-1 Filed 12/20/18 Page 50 of 70

                                   Miscellaneous Hearing

                                                                                 25

 1              THE COURT:     Later, after you left chambers, you went
 2 down to the 8th floor.
 3              MR. MULLANE:     Yes.
 4              THE COURT:     And what did you do?
 5              MR. MULLANE:     And the gentleman will confirm that.
 6              THE COURT:     No, I believe you.
 7              MR. MULLANE:     And then he called his supervisor.
 8              THE COURT:     Imagine all of that calling, to do what?

 9              MR. MULLANE:     Very nice African-American woman came and
10    she spoke with me about my question and then the following
11 day
12              THE COURT:     What did she say?
13              MR. MULLANE:     She said, I'll have to give you a phone

14    call, and I said, okay, thank you.
15              THE COURT:     They can't give you legal advice.
16              MR. MULLANE:     It wasn't -- okay.
17              THE COURT:     What was the question?

18              MR. MULLANE:     I can't remember exactly.       It was about

19    how to file the mandamus request or something.
20              THE COURT:     Look at that.       Mandamus is Latin.
21              MR. MULLANE:     Not to write it.
22              THE COURT:     You know, the people in the Clerk's Office
23    are magnificent.    They're wonderful people.         Latin is not their
24    forte, because we don't teach Latin anymore, which is probably a
25    good thing.   We've got enough problems learning English and
Case 1:18-cv-12618-PBS Document 1-1 Filed 12/20/18 Page 51 of 70

                                 Miscellaneous Hearing

                                                                                    26

 1 perhaps other languages, let alone Latin.             Okay?
 2            If you don't know what you're doing, a clerk is not
 3 supposed to help you.      That's why you need a lawyer to file a
 4 case.     If you don't have the money to hire a lawyer, then maybe
 5 you shouldn't be spending so much of your parent's money on law
 6 school.     If it's a good enough case to file, you should get a
 7 lawyer.     If it's not a good enough case, you shouldn't be
 8 practicing law without a license.           Because that's also, though
 9 it's your own case, also dumb, isn't it?              Because I don't know
10 what other judges would have done with this.             Some probably
11 would have been harsher in tone than I am, some would have been
12 mellower, to tell you the truth, but I just want you to
13   recognize.
14            MR. MULLANE:     I do and I apologize, Your Honor.
15            THE COURT:     Do you really?        Do you really?   I'm not
16   sure.
17            MR. MULLANE:    Yes.
18            THE COURT:     Because even in response to the email, you
19   even put an exclamation mark.       You were excited to come here to
20   court and I didn't want you to be excited.           I want you to be
21   remorseful and understand what's going on.
22            I don't want to hear anything from defense counsel.               I
23   just couldn't have a conversation with your opponent without
24   you, and I'll let you all decide what you want to do.            So you
25   can walk over now.    I'll call Judge Louis.         You can walk over
     Case 1:18-cv-12618-PBS Document 1-1 Filed 12/20/18 Page 52 of 70

                                     Miscellaneous Hearing

                                                                                   27

 1 now.
 2              Do you know where her chambers are and her courtroom?
 3              MR. MULLANE:     I do not.
 4              THE COURT:     It's in the penthouse of the Atkins
 5    building I think.      It's Judge Atkins' -- Right, is that where it
 6    is?
 7              MS. STRADER:     Your Honor, I'm happy to walk over with

 8 him to make sure.
 9              THE COURT:     Walk over with him.           You can talk about
10    this case if you want.      You can do whatever you want about the
11    case.   I'm not telling you what to do with the case, and now,
12    see, what's going to happen is the U.S. Attorney is going to ask
13    my career law clerk what happened through somebody else and
14    she's going to be -- you know, I don't think there's any dispute
15    of what happened in chambers, but then what you have to do is --
16    you're going to go to the U.S. Attorney's Office today?
17              MR. MULLANE:     Most likely, yes, this afternoon.
18              THE COURT:     Oh, absolutely you should, and you should
19    come in and talk and say, this is what happened to me in front
20    of Judge Moreno today.      I really screwed up.           Let me tell you
21    what happened.    All right.      Because if you don't do that, it's
22    going to be worse, but you do whatever you want.
23              Where did you go to college?
24              MR. MULLANE:     In Europe.
25              THE COURT:     In Europe.       In Europe they do everything in
Case 1:18-cv-12618-PBS Document 1-1 Filed 12/20/18 Page 53 of 70

                                 Miscellaneous Hearing

                                                                                  28

 1 writing.    You don't even go to court most of the time.
 2            MR. MULLANE:     I did not study law in Europe, Your
 3 Honor.
 4            THE COURT:     I know, but I'm just telling you so you
 5 learn something from today, and in Federal court, we do almost
 6 everything in writing.       In State court, people walk in and out
 7 of judges' chambers, and perhaps when people get too loose,
 8 that's why some judges even went to jail in my days when I was a
 9 State judge.
10            So we're very careful about not having-- and even
11 though they're elected officials, and they know the lawyers on
12   both sides, it's always uncomfortable.              We have to be friendly
13   to both sides, especially a State judge because they run for
14 office but never discuss the case.            Petition for mandamus is
15   talking about the case.     Default is talking about the case, and
16   that's why you can't even cross that line --
17            MR. MULLANE:     I see.
18            THE COURT:     -- even in State court if you graduate from
19   law school.   Do you understand?
20            MR. MULLANE:     (Nodding.)
21            THE COURT:     Do everything in writing and always
22   conferring with your opponent, and then even if you mess up
23   because you're young and inexperienced, at least there won't be
24   any bad faith attributed.     It will just be a dumb thing to do as
25   opposed to a dishonest thing.
     Case 1:18-cv-12618-PBS Document 1-1 Filed 12/20/18 Page 54 of 70

                                                                             29

 1              MR. MULLANE:     Yes, Your Honor.

 2              THE COURT:     Okay.    This is a sermon.

 3              MR. MULLANE:     Yes.
 4              THE COURT:     You can count it for Saturday or Sunday,

5 whatever you practice.

 6              Okay.   Go ahead see Judge Louis.       Good luck to you.
 7 You'll need it.
 8              MS. STRADER:     Thank you, Your Honor.

 9              MR. MULLANE:     Thank you.
10              THE COURT:     Sorry I made you come.
11          (The hearing was concluded at 9:53a.m.)

12
13                           C E R T I F I C AT E
14              I   hereby certify that the foregoing is an accurate
15    transcription of proceedings in the above-entitled matter.



                                   GILDA~~-RPR~-FPR______
16

17       04-13-18
           DATE
18                                 Official United States Court Reporter
                                   Wilkie D. Ferguson Jr. U.S. Courthouse
19                                 400 North Miami Avenue, Suite 13-3
                                   Miami, Florida 33128       305.523.5118
20                                 gphofficialreporter@gmail.com
21
22
23

24
25
Case 1:18-cv-12618-PBS Document 1-1 Filed 12/20/18 Page 55 of 70




             EXHIBITB




                                22
               Case 1:18-cv-12618-PBS Document 1-1 Filed 12/20/18 Page 56 of 70




     Judge Detonates Pro Se Law Student So
 2   Hard I Now Must Defend A Dumb Kid
 3   The judge kind of overplays his very strong hand.
 4 By ELIE MYSTAL
 5 Apr 30, 2018 at 4:32 PM




 6

 7     You ever see a parent absolutely lose it at their annoying child in a public place? Like, the kid is
 8     acting a fool and you wish somebody would go snatch him, and then the parent does, and while
 9     the reprimand is totally deserved, it just goes on too long and too intensely that you start to feel
10     sorry for the kid?

11     That dynamic basically played out in a Miami courtroom. Federal Judge Federico A. Moreno
12     called Jonathan Mullane, a second-year law student representing himself in a credit score
13     dispute, before the bench in a hearing. And Judge Moreno absolutely ripped into the pro se
14     2L. The transcript is harsh.

15     Clear as I can tell, Mullane made three criticai mistakes to earn Judge Moreno's verbai
16     annihilation.
         Case 1:18-cv-12618-PBS Document 1-1 Filed 12/20/18 Page 57 of 70




 1   • He was trying to file a petition of mandamus - which basically asks an appellate court to
 2   order Judge Moreno to work on his case faster. That's pretty rude.
 3   • He didn't know where to file the petition, and ended up asking the judge's career clerk, in the
 4   judge's chambers, ex-parte, what to do about it. That's pretty dumb.
 5   • Initially, the clerk wasn't even going to let him in, but Mullane said he worked for the U.S.
 6   Attorney's Office (he's an intern), which gained him access to the chambers to discuss his own
 7   personal case. That's pretty unethical.

 8   Judge Moreno ordered Mullane to appear before him and ... it went really, really bad for
 9   Mullane:

10   THE COURT: Don't talk to each other. Talk to me.

11   You're smiling, and you have no idea what's going to happen to you. All right? And that's why
12   I'm here to tell you. Because back on March 23rd you came to my chambers. It was the Friday
13   before the Ultra concerts, so I let almost everyone go, but my career law clerk, Mariela Martinez-
14   Cid was there, opposing counsel was not there and you came into chambers. Are you an intern at
15   the United States Attorney's Office?

16   MR. MULLANE: It's my last week, correct.

17   THE COURT: It is your last week. It will be your last week and you'll never be able to work at
18   the U.S. Attorney's again, it would be my hope, because I spoke with Mr. Greenberg at the
19   United States Attorney's Office about your outrageous conduct, and I wanted to give you a
20   chance to explain.

21   I imagine Mullane eventually stopped smiling, but he never could really explain himself.

22   Basically Mullane was an idiot who was looking for a clerical functionary to tell him where to
23   file a motion that was going to piss off Judge Moreno anyway. Instead, he ended up in the
24   judge's chambers. Then, to gain entry into those chambers, he dropped his USAO cred, even
25   though he was just an intern, and even though he was there for reasons that had nothing to do
26   with his internship. It's not a good look and Mullane was rightly reprimanded for it.

27   It also appears that Mullane is a little entitled ponce, which further pissed the judge off. Check
28   out this exchange:

29   THE COURT: Do you realize what trouble you're in? Do you realize it or not? I know you've
30   had experience in Massachusetts, but do you realize what's happening here or not? Do you think
31   you should seek your own lawyer or not? I know you filed a motion in forma pauperis because
32   you're a pauper. Are you a law student at the University of Miami?

33   MR. MULLANE: Yes, I am.

34   THE COURT: You're on full tuition I take it.




                                                    2
                Case 1:18-cv-12618-PBS Document 1-1 Filed 12/20/18 Page 58 of 70




     MR. MULLANE: My parents pay.

 2 THE COURT: Okay. And you don't drive a car.

 3 MR. MULLANE: I do not drive a car. I took the train.

 4 THE COURT: How did you get here today?

 5 MR. MULLANE: Train, Metrorail.

 6 THE COURT: Okay. Do you pay rent?

 7 MR. MULLANE: My parents pay.

 8 THE COURT: Your parents pay. And so you dare file -Your parents pay, support you. Where
 9 did you go to college?

10 MR. MULLANE: I went to a public institution. I studied in Switzerland.

11 THE COURT: Okay. Well, that doesn't sound like a pauper to me.

12 MR. MULLANE: I paid a thousand dollars a year for my
13 tuition.

14   THE COURT: Wonderful. And so you want me to consider you in forma pauperis like the
15   prisoners who represent themselves, who are in jail, who don't have a penny to their name. Do
16   you realize how stupid that is, do you, in addition to probably being dishonest because they
17   don't even have a suit like you have and they don't have the parents who pay for rent? Are you
18   understanding what's going on and what you've done or not, or you're not realizing it?

19 Damn. Turns out the kid's father is also an attorney ... wonder if that helped him get his sweet
20 internship.

21 Okay, so Jon Mullane is a little brat who with a USAO internship who had an ex-parte
22 conversation in judge's chambers while trying to file a motion arguing that the judge was lazily
23 ignoring his pro se complaint.

24 But as the hearing went on, and on, and on, Judge Moreno started sounding a little shrill. If
25 Mullane is a dauphin, then Judge Moreno started sounding like the king of his very own anthill.

26   THE COURT: Then you shouldn't even be doing this, because you're getting into trouble. You
27   don't even understand. Mandamus is to mandate, it's to tell the Court of Appeals that this judge
28   needs to be told to do something, because he's sitting on his butt and not doing anything which
29   can be done. Some prisoners do it if a judge sits on a motion for months or years.




                                                    3
           Case 1:18-cv-12618-PBS Document 1-1 Filed 12/20/18 Page 59 of 70




 1 This case is not even two months old. So putting aside the ridiculousness of wanting to petition
 2 for mandamus - which we would expect from a prisoner pro se, okay, but not from someone
 3 who wants to be a lawyer, who may never be a lawyer because of what you did in this case.
 4 That's how serious this is. You go to tell the j_udge's law clerk, help me to see how I can file a
 5 petition of mandamus because there's a default that I want you to enter against the opponent
 6 who incidentally has filed a Motion to Dismiss which, of course, means a judge can't issue a
 7 default when there's a pending Motion to Dismiss, but putting aside the substantive
 8 ridiculousness of this, is the fact that you are not recognizing the misconduct that you have
 9 committed by coming into chambers and thinking this is no big deal.

10 Do you understand now why I'm having this hearing? The magistrate is going to have a hearing
11 on whatever was pending. This case has been around for how long?

12 Yes, I think we all understand that you are very, very important and this kid has offended the
13 great and powerful Oz.

14 THE COURT: Look at that, the father who's paying for you to go to law school. So that means
15 you know what ex parte is though you probably misunderstood in Massachusetts, and here,
16 you're committing it yourself. All right?

17 So I told the United States Attorney. He called me on something else. I was going to wait till
18 after today, and I told him what happened. He's flabbergasted. He said, you mean someone
19 went into your chambers and said he works for the United States Attorney's Office as an intern
20 and it was another case?

21 You can't even do that if you get a traffic ticket and say, oh, I'm going to United States
22 Attorney's Office. That requires an investigation. Do you realize that?

23 Bulls**t. People in the USAO probably pull this exact kind of crap all the time when they get a
24 traffic ticket. I highly doubt that anybody at the USAO is "flabbergasted," they're probably just a
25 little embarrassed that one of their interns pulled the power move without any tact. It takes
26 years of experience to figure out how to drop the USAO bomb for maximum effect. And you
27 don't waste it on pro se cases for an issue a secretary could handle.

28 THE COURT: You cannot mention the U.S. Attorney when a cop stops you on a red light. Do you
29 understand that or not, or not?

30 MR. MULLANE: I now understand.

31 THE COURT: Well, you should have understood before. How old are you?

32 MR. MULLANE: I'm 29.

33 THE COURT: You should understand at 29 years old that you cannot mention the U.S. Attorney
34 in order to get some advantage-



                                                     4
                Case 1:18-cv-12618-PBS Document 1-1 Filed 12/20/18 Page 60 of 70




     MR. MULLANE: I wasn't trying -

 2 THE COURT: - even in response to a question.

 3 Your Honor, I think we've covered this.

 4 THE COURT: Second-year law student. So you're in such a heap of trouble now with the U.S.
 5 Attorney, with me, with the law school's internship program. It's just a big mess that you've
 6 made. Do you understand that?

 7 MR. MULLANE: I understand, Your Honor.

 8   THE COURT: I'm not going to hold you in contempt and I'm not going to do anything on this
 9   case until the magistrate and I'm not telling you to dismiss it, though that would be a good idea
10   from a personal standpoint, but for me, it's a nothing case for me. Do you understand that?
11   What's the case about? I don't even know. What's the case about?

12 MR. MULLANE: My credit score.

13 THE COURT: Look at that. Can you imagine? Your credit score. You need your honesty score,
14 your reputation, that is much more important than your credit score. Don't you understand
15 that, and that's what you need to reflect on.

16   I mean, will my honesty score help me get a good rate on my mortgage? No? Well then maybe
17   telling this kid that you don't even give a crap about his credit score is exactly why he stupidly
18   thought a petition of mandamus was something worth doing. The kid wasn't trying to upend
19   the wheels of justice, he made a series of dumb mistakes. Why don't you yell at Miami Law
20   School for not having enough clinical training? Or the USAO for handing out internships like
21   favors? Or do you just want the kid to sit here some more while you yell at the clouds?

22 Goddamn it. See ... I don't want to actually defend Mullane. But when you start beating on him
23 like this, eventually my sense of empathy is going to kick in.

24 Everybody here sucks. Let's Fight Club the credit score industry so we never have to speak of
25 this again.

26

27 Elie Mystal is the Executive Editor ofAbove the Law and the Legal Editor for More Perfect. He can
28 be reached @ElieNYC on Twitter, or at elie@abovethelaw.com. He will resist.

29




                                                     5
Case 1:18-cv-12618-PBS Document 1-1 Filed 12/20/18 Page 61 of 70




             EXHIBIT C




                                23
        Case 1:18-cv-12618-PBS Document 1-1 Filed 12/20/18 Page 62 of 70
                Mullane v. Barclays Bank Delaware, Inc., Docket No. 1:18Ccv-20596 (S.D. Fla. Feb 15, 2018), Court Docket



                                          Current on Bloomberg Law as of Oct. 10, 2018 03:00:48

                                                             U.S. District Court
                                                     Southern District of Florida (Miami)
                                              CIVIL DOCKET FOR CASE#: 1:18-cv-20596-RNS


                                 Mullane v. Barclays Bank Delaware, Inc.
Date Filed:                          Feb 15, 2018
status:                              Closed
Nature of suit                       480 Consumer Credit
Assigned to:                         Judge Robert N. Scola, Jr
Case in other court                  11th Judicial Circuit of Florida, 18-002827 CA 01
Cause:                               28:1441 Notice of Removal
Date terminated:                     Apr19,2018
Jurisdiction:                        Diversity
Jury demand:                         Both
Referred to:                         Magistrate Judge Lauren Fleischer Louis



Parties and Attorneys

    Plaintiff                      Jonathan Mullane

   Representation                  Jonathan Mullane
                                   60 Clyde Street, Unit #1
                                   Somerville, MA 02145
                                   (617) 800-6925
                                   PROSE



   Defendant                       Barclays Bank Delaware, Inc.

   Representation                  Robert M. Quinn                                          Scott Daniel Feather
                                   Carlton Fields Jorden Burt, P.A.                         Carlton Fields Jorden Burt, P.A.
                                   4221 W Boy Scout Boulevard                               P. 0. Box 3239
                                   1Oth Floor-Corporate Center Ill                          Tampa, FL 33607
                                   Tampa, FL 33067-5736                                     (813) 223-7000
                                   (813) 223-7000                                           Fax: (813) 229-4133
                                   Fax: 229-4133                                            sfeather@carltonfields.com
                                   rquinn@carltonfields.com                                 LEAD ATTORNEY
                                   LEAD ATTORNEY                                            ATTORNEY TO BE NOTICED
                                   ATTORNEY TO BE NOTICED


                                   Yolanda P. Strader                                       Fentrice D. Driskell
                                   Carlton Fields Jorden Burt, P.A.                         Carlton Fields Jorden Burt, P.A.
                                   100 S.E. Second Street                                   P.O. Box 3239
                                   Suite 4200                                               Tampa, FL 33601-3239
                                   Miami, FL 33131                                          (813) 223-7000
                                   (305) 539-7332                                           Fax: (813) 229-4133
                                   Fax: (305) 530-0055                                      fdriskell@carltonfields.com
                                   ystrader@cfjblaw .com                                    ATTORNEY TO BE NOTICED
                                   ATTORNEY TO BE NOTICED




Docket Entries

Numbers shown are court assigned numbers .

... En!ryfL . . . . ___ _ .Emllg_[)_~~ __ _      ~_pji~------··-·-··-·-··----· .. ·--·--····-·--·--·-····-·-··-····--···-····--··---····
                         Feb 15.2018             NOTICE OF REMOVAL (STATE COURT COMPLAINT- Verified Complaint and Demand for
                                                 Trial by Jury) Filing fee$ 400.00 receipt number 113C-10415169. filed by Barclays Bank
                                                 Delaware. Inc.. (Attachments:# 1 Civil Cover Sheet, # 2 Exhibit A)(Driskell. Fentrice) (Entered:
                                                 02/15/2018)

    2                    Feb 15.2018             Clerks Notice of Judge Assignment to Judge Federico A Moreno. Pursuant to 28 USC 636(c),
                                                 the parties are hereby notified that the U.S. Magistrate Judge William C. Turnoff is available to
                                                 handle any or all proceedings in this case. If agreed, parties should complete and file the
                                                 Consent form found on our website. It is not necessary to file a document indicating Jack of
                                                 consent. Prose (NON-PRISONER) litigants may receive Notices of Electronic Filings (NEFS)
                                                 via email after filing a Consent by Pro Se Litigant (NON-PRISONER) to Receive Notices of
                                                 Electronic Filing. The consent form is available under the forms section of our website. (Jrz1)
                                                 (Entered: 02/1612018)


 Bloomberg Law"                                      © 2018 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
                                                                                                                            II PAGE 1
Case 1:18-cv-12618-PBS Document 1-1 Filed 12/20/18 Page 63 of 70
      Mullane v. Barclays Bank Delaware, Inc., Docket No. 1:18-cv-20596 (S.D. Fla. Feb 15, 2018), Court Docket



 3              Feb 26, 2018           EMERGENCY MOTION for Temporary Restraining Order (Responses due by 3/12/2018),
                                       MOTION for Preliminary Injunction by Jonathan Mullane. (Is) (Entered: 02/26/2018)

 4              Feb 26,2018           AMENDED COMPLAINT against Barclays Bank Delaware, Inc., filed by Jonathan Mullane.(ls)
                                      (Entered: 02/26/2018)

 5              Mar1,2018             NOTICE by Barclays Bank Delaware, Inc. of Appearance (Quinn, Robert) (Entered:
                                      03/01/2018)

 6              Mar 1, 2018            NOTICE of Attorney Appearance by Robert M. Quinn on behalf of Barclays Bank Delaware,
                                       Inc. (Is) (See Image at DE #5) (Entered: 03/02/2018)

 7             Mar2, 2018             Clerks Notice to Filer re 5 Notice (Other). Wrong Event Selected; ERROR- The Filer selected
                                      the wrong event. The document was re-docketed by the Clerk, see [de#6]. It is not necessary
                                      to refile this document. (Is) (Entered: 03/0212018)

 8              Mar9, 2018            MOTION for Judicial Notice by Barclays Bank Delaware, Inc .. (Attachments: # 1 Exhibit 1, # 2
                                      Exhibit 2, # 3 Exhibit 3, # 4 Exhibit 4, # 5 Exhibit 5, # 6 Exhibit 6, # 7 Exhibit 7, # 8 Exhibit 8, # 9
                                      Exhibit 9, # 10 Exhibit 10, # 11 Exhibit 11, # 12 Exhibit 12, # 13 Exhibit 13, # 14 Exhibit 14, #
                                      15 Exhibit 15, # 16 Exhibit 16)(Quinn, Robert) Modified Text on 3/12/2018 (Is). (Entered:
                                      03/09/2018)

 9             Mar9, 2018             MOTION TO DISMISS 4 Amended Complaint FOR FAILURE TO STATE A CLAIM Upon
                                      Which Relief Can Be Granted (Fed. R. Civ. P. 12(b)(6)), or Alternatively, Motion to Abate and
                                      Supporting Memorandum by Barclays Bank Delaware, Inc .. Responses due by 3/23/2018
                                      (Quinn, Robert) (Entered: 03/09/2018)
                      -----·--·----------·----··
 10             Mar9, 2018            RESPONSE in Opposition re 3 MOTION for Temporary Restraining Order MOTION for
                                      Preliminary Injunction filed by Barclays Bank Delaware, Inc.. Replies due by 3/16/2018. (Quinn,
                                      Robert) (Entered: 03/09/2018)

 11            Mar9, 2018             AFFIDAVIT signed by: Peri Hutt. re 10 Response in Opposition to Motion for Temporary
                                      Restraining Order by Barclays Bank Delaware, Inc. (Attachments: # 1 Exhibit A, # 2 Exhibit B,
                                      # 3 Exhibit C, # 4 Exhibit D, # 5 Exhibit E, # 6 Exhibit F, # 7 Exhibit G, # 8 Exhibit H, # 9 Exhibit
                                      I,# 10 Exhibit J)(Quinn, Robert) (Entered: 03/09/2018)

               Mar 13,2018            MOTION for Clerks Entry of Default as to Barclays Bank Delaware, Inc. by Jonathan Mullane.
 12
                                      (Is) (Entered: 03/14/2018)

 13            Mar 14,2018            Clerks Non-Entry of Default as to Barclays Bank Delaware, Inc.- Motions Terminated: 12
                                      Motion for Clerks Entry of Default. Reason: Responsive pleading (i.e. Motion for Extention of
                                      Time to File Answer to Complaint, Motion to Dismiss Complaint, etc) has been filed. Signed by
                                      DEPUTY CLERK on 3/14/2018. (Is) (Entered: 03/14/2018)

 14            Mar 14,2018            RENEWED MOTION for Clerks Entry of Default as to Barclays Bank Delaware, Inc., MOTION
                                      for Hearing by Jonathan Mullane. (Is) (Entered: 03/14/2018)

 15            Mar 16,2018            MOTION for an Order to Correct Clerk's Failure to Make an Entry of Default pursuant to Rule
                                      55( a) by Jonathan Mullane. Responses due by 3/30/2018 (Is) (Entered: 03/16/2018)

 16            Mar 19,2018            ORDER REFERRING CASE to Magistrate Judge Lauren F. Louis for All Pretrial Proceedings.
                                      Signed by Judge Federico A. Moreno on 3/16/2018. (daDO) (Entered: 03/19/2018)

               Mar 19,2018            RESPONSE in Opposition and Objection re 8 MOTION for Judicial Notice filed by Jonathan
 17
                                      Mullane. Replies due by 3/26/2018. (Is) (Entered: 03/19/2018)

 18            Mar 19, 2018           MOTION for a Hearing pursuant to Rule 201(e) of the Federal Rules of Evidence by Jonathan
                                      Mullane. (Is) (Entered: 03/19/2018)

 19            Mar 19,2018            MOTION for Judgment on the Pleadings by Jonathan Mullane. (Is) (Entered: 03/19/2018)

 20            Mar 19,2018            RESPONSE in Opposition re 9 MOTION TO DISMISS 4 Amended Complaint FOR FAILURE
                                      TO STATE A CLAIM Upon Which Relief Can Be Granted (Fed. R. Civ. P. 12(b)(6)), or
                                      Alternatively, Motion to Abate and Supporting Memorandum filed by Jonathan Mullane. Replies
                                      due by 3/26/2018. (Is) (Entered: 03/19/2018)

 21            Mar 19,2018            REFERRAL to Magistrate Judge Lauren Fleischer Louis. (vjk) (Entered: 03/20/2018)

 22            Mar 26,2018            REPLY to 20 Response in Opposition to Motion, by Barclays Bank Delaware, Inc .. (Quinn,
                                      Robert) Modified Text on 3/2712018 (Is). (Entered: 03/26/2018)

 23            Mar26, 2018            MOTION Second Motion for Judicial Notice re 22 Response/Reply (Other) by Barclays Bank
                                      Delaware, Inc .. (Attachments:# 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3)(Quinn, Robert)
                                      (Entered: 03/26/2018)

 24            Mar26, 2018            NOTICE of Attorney Appearance by Scott Daniel Feather on behalf of Barclays Bank
                                      Delaware, Inc.. Attorney Scott Daniel Feather added to party Barclays Bank Delaware, Inc.
                                      (pty:dft). (Feather, Scott) (Entered: 03/26/2018)

 25            Mar26, 2018            RESPONSE in Opposition re 15 MOTION to Amend/Correct filed by Barclays Bank Delaware,
                                      Inc .. Replies due by 412/2018. (Feather, Scott) (Entered: 03/26/2018)

 26            Mar 26, 2018           MOTION for Leave to Appeal in forma pauperis and Writ of Mandamus by Jonathan Mullane.
                                      (hh) (Entered: 03/27/2018)

 27
               Mar26, 2018            AFFIDAVIT re 26 MOTION for Leave to Appeal in forma pauperis by Jonathan Mullane (hh)
                                      (Entered: 03/27/2018)

               Mar27, 2018            REPLY to Response to Motion re 15 Motion to Amend/Correct (Plaintiffs Motion titled Motion
 28
                                      for Entry of Default) filed by Jonathan Mullane. (fjn) (Entered: 03/27/2018)

               Mar28, 2018            PAPERLESS ORDER granting in part 18 Motion for Hearing. Plaintiffs Request for a Hearing
 29
                                      is granted. The parties shall report for a hearing on Plaintiffs Request for a Hearing on
                                      4/1012018 at 09:30AM before Magistrate Judge Lauren Fleischer Louis. The Court reserves

                                          © 2018 The Bureau of National Affairs, Inc. All Rights Reserved. Ternns of Service
Bloomberg Law"                                                                                                   II PAGE 2
                  Case 1:18-cv-12618-PBS Document 1-1 Filed 12/20/18 Page 64 of 70
                       Mullane v. Barclays Bank Delaware, Inc., Docket No. 1:18-cv-20596 (S.D. Fla. Feb 15, 2018), Court Docket


                                                            judgment on Plaintiffs Opposition and Objection to Defendant's Request for Judicial Notice.
                                                            Signed by Magistrate Judge Lauren Fleischer Louis on 3/28/2018. (fen) (Entered: 03/28/2018)

              30                     Apr2,2018               RESPONSE in Opposition re 19 MOTION for Judgment on the Pleadings filed by Barclays
                                                             Bank Delaware, Inc .. Replies due by 4/9/2018. (Feather, Scott) (Entered: 04/02/2018)

              31                     Apr5,2018               NOTICE of Attorney Appearance by Yolanda P. Strader on behalf of Barclays Bank Delaware,
                                                             Inc .. Attorney Yolanda P. Strader added to party Barclays Bank Delaware, Inc. (pty:dft).
                                                             (Strader, Yolanda) (Entered: 04/05/2018)

             32                      Apr6,2018              ORDER Setting Hearing. Hearing set for April10, 2018 at 9:00AM before Judge Federico A.
                                                            Moreno. Signed by Judge Federico A. Moreno on 4/6/2018. (daDO) (Entered: 04/06/2018)

             33                      Apr9,2018              Clerks Non-Entry of Default as to Barclays Bank Delaware, Inc. 14 Motion for Clerks Entry of
                                                            Default. Reason: Responsive pleading (i.e. Motion for Extention of Time to File Answer to
                                                            Complaint, Motion to Dismiss Complaint, etc) has been filed Signed by DEPUTY CLERK on
                                                            4/9/2018. (fjn) (Entered: 04/09/2018)

             34                      Apr9, 2018             ORDER ON PLAINTIFF'S MOTIONS FOR DEFAULT; denying 14 Renewed Motion for Clerks
                                                            Entry of Default; denying 14 Motion for Hearing; denying 15 Motion for an Order to Correct
                                                            Clerk's Failure to make an Entry of Default pursuant to Rule 55( a). Signed by Magistrate Judge
                                                            Lauren Fleischer Louis on 4/9/2018. (yar) Modified Text on 4/10/2018 (Is). (Entered:
                                                            04/09/2018)

             35                      Apr 10,2018            ORDER DENYING 3 Motion for Temporary Restraining Order and for Preliminary Injunction.
                                                            Signed by Magistrate Judge Lauren Fleischer Louis on 4/10/2018. (fen) (Entered: 04/10/2018)

             36                      Apr 10,2018           PAPERLESS Minute Order for proceedings held before Magistrate Judge Lauren Fleischer
                                                           Louis: Motion Hearing held Pursuant to Plaintiffs request ECF No's (17, 18) on 4/10/2018. DE
                                                           8 Defendant's Motion For Judicial Notice- Granted and DE 23 Defendant's Second Motion for
                                                           Judicial Notice- Granted. Total time in court: 15 minutes. Attorney Appearance(s): Yolanda P.
                                                           Strader, Other appearances: Jonathan Mullane ProSe Plaintiff. (Digital10:17:40) (yar)
.........   _, _________     ,   _____________________     (Entered: 04/10/2018)
                                                         ---·-·--                                          _
                                                                     ..----------................................ .. _________ ___ ...............--...- ...- ....--..-·----..--. ·--··--·-·-----
                                                                                                                        ,




             37                      Apr 10,2018            Minute Entry for proceedings held before Judge Federico A. Moreno: Miscellaneous Hearing
                                                            held on 4/10/2018. Court Reporter: Gilda Pastor-Hernandez, 305-523-5118/ Gilda_Pastor-
                   - - - -........   _____________________ _______ ______
                                                            Hernandez@flsd.uscourts.gov.
                                                               ..             ,
                                                                                                         (sc)
                                                                                  _____............- .........
                                                                                           ,
                                                                                                                   (Entered: 04/11/2018)         ,   ____
                                                                                                               _, ________________ ................... ______
                                                                                                                                                            ,   ,         ,   _______
                                                                                                                                                              .. ___ ......... ________


             38                      Apr13,2018             OBJECTION of Magistrate Judge 34 Order on Motion for Hearing, Order on Motion to
                                                            Amend/Correct, to District Court (Is) (Entered: 04/13/2018)

             39                      Apr 13,2018            Verified MOTION for Recusal for Cause by Jonathan Mullane. (Is) (Entered: 04/13/2018)

             40                      Apr 13,2018            ORDER granting 39 Motion for Recusal. Signed by Judge Federico A. Moreno on 4/13/2018.
                                                            (daDO) (Entered: 04/13/2018)

             41                      Apr 16,2018            ORDER GRANTING PLAINTIFF'S VERIFIED MOTION FOR RECUSAL. Judge Federico A
                                                            Moreno recused. Case reassigned to Judge Robert N. Scola, Jr for all further proceedings.
                                                            Signed by Judge Federico A. Moreno on 4/13/2018. (vjk) (Entered: 04/16/2018)

             42                      Apr 17, 2018           ORDER overruling 38 Objection of Magistrate Judge Order to District Court. Signed by Judge
                                                            Robert N. Scola, Jr. on 4/16/2018. (Is) (Entered: 04/17/2018)

             43                      Apr 17,2018            ORDER OF INSTRUCTIONS TO PRO SE LITIGANT. Signed by Judge Robert N. Scola, Jr. on
                                                            4/17/2018. (Is) (Entered: 04/17/2018)

             44                      Apr 17,2018            Order Requiring Discovery and Scheduling Conference. Signed by Judge Robert N. Scola, Jr.
                                                            on 4/17/2018. (Is) (Entered: 04/17/2018)

             45                      Apr17,2018             ORDER denying 26 Motion for Leave to Appeal in forma pauperis. Signed by Judge Robert N.
                                                            Scola, Jr on 4/16/2018. (amb) (Entered: 04/17/2018)

             46                      Apr 17,2018            NOTICE of Voluntary Dismissal Pursuant to Federal Rule of Civil Procedure 41(a)(1 )(A)(i) by
                                                            Jonathan Mullane. (fjn) (Entered: 04/17/2018)

             47                      Apr 17,2018            TRANSCRIPT of Miscellaneous Hearing held on 04-10-18 before Judge Federico A. Moreno,
                                                            1-29 pages, Court Reporter: Gilda Pastor-Hernandez, 305-523-5118/ Gilda_Pastor-
                                                            Hernandez@flsd.uscourts.gov. Transcript may be viewed at the court public terminal or
                                                            purchased by contacting the Court Reporter before the deadline for Release of Transcript
                                                            Restriction. After that date it may be obtained through PACER. Redaction Request due
                                                            5/8/2018. Redacted Transcript Deadline set for 5/18/2018. Release ofTranscript Restriction set
                                                            for 7/16/2018. (gpz) (Entered: 04/17/2018)

             48                      Apr 19,2018            ORDER of DISMISSAL re 46 Notice of Voluntary Dismissal; Closing Case. Signed by Judge
                                                            Robert N. Scola, Jr. on 4/19/2018. (Is) NOTICE: If there are sealed documents in this case,
                                                            they may be unsealed after 1 year or as directed by Court Order, unless they have been
                                                            designated to be permanently sealed. See Local Rule 5.4 and Administrative Order 2014-69.
                                                            (Entered: 04/20/2018)

                                     Aug 23,2018           SYSTEM ENTRY- Docket Entry 49 !motion] restricted/sealed until further notice. (nc) (Entered:
                                                           08/23/2018)




  Bloomberg Law·                                                © 2018 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
                                                                                                                                       //PAGE 3
Case 1:18-cv-12618-PBS Document 1-1 Filed 12/20/18 Page 65 of 70
         ·Mullane v. Barclays Bank Delaware, Inc., Docket No. 1:18-cv-20596 (S.D. Fla. Feb 15, 2018), Court Docket




                                       General Information



Court                                  United States District Court for the Southern District of Florida;
                                       United States District Court for the Southern District of Florida

Federal Nature of Suit                 Consumer Credit[480]

Docket Number                          1: 18-cv-20596

Status                                 CLOSED




                                              © 2018 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
Bloomberg Law"                                                                                                       /!PAGE 4
Case 1:18-cv-12618-PBS Document 1-1 Filed 12/20/18 Page 66 of 70




          EXHIBITD




                             24
         Case 1:18-cv-12618-PBS Document 1-1 Filed 12/20/18 Page 67 of 70
                                           UNITED STATES
                          SECURITIES AND EXCHANGE COMMISSION
                                  WASHINGTON, D.C. 205.49




   OFFICE OF
HUMAN RE80UftCEa




                                             May 3, 2018

   Jonathan Mullane
   1100 S. Miami Ave, Apt 2806
   Miami, FL 33130

   Dear Mr. Mullane:

   This letter rescinds the U.S. Securities and Exchange Commission (SEC) initial invitation to
   participate in the Student Honors Program in the Miami Regional Office as a Student Honors
   Volunteer. The SEC previously sent you an invitation, dated February 28, 2018.1t explained
   that, prior to confirming this volunteer opportunity, the SEC must perform certain clearances,
   including completing a satisfactory pre-appointment check and inquiry into your background,
   training, and suitability for the position.

   Based upon our review, the SEC has decided to rescind your initial invitation, effective
   immediately. I regret that you will not be joining the SEC's team at this time.




                                                Assista        tor
                                                Talent Acquisition Group
                                                Office of Human Resources
Case 1:18-cv-12618-PBS Document 1-1 Filed 12/20/18 Page 68 of 70




          EXHIBITE




                             25
      Case 1:18-cv-12618-PBS Document 1-1 Filed 12/20/18 Page 69 of 70




           BOOTH SWEET LLP

                 32R Essex Street Cambridge, MA 02139
        T: 617.250.8602   I F: 617.250.8883 I www.boothsweet.com


                                                                               October 29, 2018

Jonathan Mullane
6o Clyde Street, Unit #1
Somerville, MA 02145
j.mullane@icloud.com

Sent via email

Re:     A Medium Corporation ("Medium")

Dear Mr. Mullane,

This constitutes Medium's response to your October 25, 2018 email.

The footer of your email states, "This e-mail message and any attachments are confidential and
may be privileged." None of that is correct. And it raises a grave concern: Why are you holding
yourself out as an attorney? At a hearing this spring in another matter, you described yourself as
a second-year law student at University of Miami. ECF No. 47 pp. 10 & 23, Mullane v. Barclays
Bank Delaware, Inc., No. 18-cv-20596-RNS (S.D. Fla. docketed Apr. 17, 2018). The University
of Miami does not offer an accelerated two-year JD, so you have not graduated, and you do not
appear to be admitted to practice law in either Florida or Massachusetts. Remember the Court's
advice at the hearing: "If it's a good enough case to file, you should get a lawyer. If it's not a good
enough case, you shouldn't be practicing law without a license." I d. p. 26. Indeed, you shouldn't
be practicing law without a license. And this is not a good enough case to file against Medium.

Section 230 bars civil RICO claims based on user-generated content. See Kimzey v. Yelp! Inc.,
836 F.3d 1263 (9th Cir. 2016); Baldino's Lock & Key Serv. v. Google, Inc., 88 F. Supp. 3d 543
(E.D. Va. 2015); Icon Health & Fitness, Inc. v. ConsumerA.ffairs.com, 2017 U.S. Dist. LEXIS
97761 (D. Utah June 23, 2017). The First Circuit has cited Kimzey with approval, on the specific
issue that making third-party content available online does not change its origin. See Small
Justice LLC v. X centric Ventures LLC, 873 F. 3d 313, 321-22 (1st Cir. 2017). There is no reason to
think that the First Circuit would construe Section 230 immunity any differently where RICO is
alleged.

As your October 5 letter recognized, Medium provides an online publishing platform. That
makes it a provider of an interactive computer service within the meaning of Section 230. Your
October 25 email seems to contend that Medium's website is not an interactive computer service
if Goex did not pay to interact with it. But whether or not a user pays the website operator,
Section 230 bars claims against the operator over content generated by the user. Your examples
of Yahoo and Facebook, which (like Medium) do not require users to pay before posting, make
the point. They are not responsible for third-party posts. Yet you go on to say, "Indeed, if Goex


                                                      1
        Case 1:18-cv-12618-PBS Document 1-1 Filed 12/20/18 Page 70 of 70




never paid anything for the subject Medium article, it stands to reason that Medium was in fact
the true 'speaker' or 'publisher' of that article." You are literally proposing that providing a
platform for third-party content makes Medium its publisher or speaker. Read 47 U.S.C. §
230(c)(1) again: "No provider or user of an interactive computer service shall be treated as the
publisher or speaker of any information provided by another information content provider." If
you have any valid claims to bring, they would only be against the content provider, Goex.

And based on your correspondence to date, it is far from clear that you have valid claims against
Goex either. You have not adequately substantiated your claimed loss. You have not clearly
explained or shown the nature, timing, and amount of your investments in Goex, whether in
U.S. currency or cryptocurrencies. You have not given any support for your claim that your loss
has an approximate fair market value of $32,500. Your October 5letter came with three
exhibits. Exhibit A seems to be from a July 17 screenshot, and the others are of unclear and
unattested origin and significance. Exhibit B is undated and unsourced. Exhibit C appears to
have been cobbled together from two exhibits in some other unidentified document, and it does
not bear any indicia of reliability. Your claims cannot be assessed without reliable evidence. At
minimum, please provide all records of or pertaining to your investment in Goex, including your
complete email or other communications with Goex, a verified statement from Goex confirming
the accuracy of the communications and how they relate to your claimed loss, and an affidavit in
which you swear to all relevant facts under penalty of perjury. A partial excerpt from emails
between you and an exchange help desk is not sufficient.


                                            Sincerely,




                                            Dan Booth
                                            Booth Sweet LLP
                                            (617) 250-8629
                                            dbooth@ boothsweet.com
                                            Massachusetts BBO #672090




                                               2
